EXECUTION COPY

 

Exhibit 10.1

 

--------------------------------------------------------------------------------

 

EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 13, 2005

 

by and among

 

COMMERCIAL NET LEASE REALTY, INC.,

 

as Borrower

 

WACHOVIA CAPITAL MARKETS, LLC,

 

as Sole Lead Arranger

and

Book Manager,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

and

 

AMSOUTH BANK,

 

each as Co-Syndication Agent,

 

SUNTRUST BANK

 

and

 

BANK OF AMERICA, N.A.,

 

each as Co-Documentation Agent,

 

and

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

 

as Lenders

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

   1

Section 1.1. Definitions

   1

Section 1.2. General; References to Times

   23

Article II. Credit Facility

   23

Section 2.1. Revolving Loans

   23

Section 2.2. Bid Rate Loans

   24

Section 2.3. Swingline Loans

   28

Section 2.4. Letters of Credit

   30

Section 2.5. Rates and Payment of Interest on Loans

   34

Section 2.6. Number of Interest Periods

   35

Section 2.7. Repayment of Loans

   35

Section 2.8. Prepayments

   35

Section 2.9. Continuation

   36

Section 2.10. Conversion

   36

Section 2.11. Notes

   36

Section 2.12. Extension of Termination Date

   37

Section 2.13. Expiration or Maturity Date of Letters of Credit Past Termination
Date

   37

Section 2.14. Voluntary Reductions of the Commitment

   38

Section 2.15. Increase of Commitments

   38

Section 2.16. Amount Limitations

   39

Article III. Payments, Fees and Other General Provisions

   39

Section 3.1. Payments

   39

Section 3.2. Pro Rata Treatment

   40

Section 3.3. Sharing of Payments, Etc.

   40

Section 3.4. Several Obligations

   41

Section 3.5. Minimum Amounts

   41

Section 3.6. Fees

   41

Section 3.7. Computations

   42

Section 3.8. Usury

   42

Section 3.9. Agreement Regarding Interest and Charges

   43

Section 3.10. Statements of Account

   43

Section 3.11. Defaulting Lenders

   43

Section 3.12. Taxes

   44

Article IV. Yield Protection, Etc.

   46

Section 4.1. Additional Costs; Capital Adequacy

   46

Section 4.2. Suspension of LIBOR Loans

   47

Section 4.3. Illegality

   48

Section 4.4. Compensation

   48

Section 4.5. Affected Lenders

   49

Section 4.6. Treatment of Affected Loans

   49

 

- i -



--------------------------------------------------------------------------------

Section 4.7. Change of Lending Office

   50

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

   50

Article V. Conditions Precedent

   50

Section 5.1. Initial Conditions Precedent

   50

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

   53

Section 5.3. Conditions as Covenants

   53

Article VI. Representations and Warranties

   53

Section 6.1. Representations and Warranties

   53

Section 6.2. Survival of Representations and Warranties, Etc.

   59

Article VII. Affirmative Covenants

   60

Section 7.1. Preservation of Existence and Similar Matters

   60

Section 7.2. Compliance with Applicable Law

   60

Section 7.3. Maintenance of Property

   60

Section 7.4. Insurance

   60

Section 7.5. Payment of Taxes and Claims

   60

Section 7.6. Visits and Inspections

   61

Section 7.7. Use of Proceeds; Letters of Credit

   61

Section 7.8. Environmental Matters

   61

Section 7.9. Books and Records

   62

Section 7.10. Further Assurances

   62

Section 7.11. New Subsidiaries/Guarantors

   62

Section 7.12. REIT Status

   63

Section 7.13. Exchange Listing

   63

Article VIII. Information

   63

Section 8.1. Quarterly Financial Statements

   63

Section 8.2. Year-End Statements

   64

Section 8.3. Compliance Certificate; Additional Information

   64

Section 8.4. Other Information

   64

Article IX. Negative Covenants

   66

Section 9.1. Financial Covenants

   67

Section 9.2. Restricted Payments

   67

Section 9.3. Debt

   68

Section 9.4. Certain Permitted Investments

   68

Section 9.5. Conduct of Business

   69

Section 9.6. Liens; Negative Pledges; Other Matters

   69

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements

   69

Section 9.8. Fiscal Year

   70

Section 9.9. Modifications of Organizational Documents

   70

Section 9.10. Transactions with Affiliates

   70

Section 9.11. ERISA Exemptions

   70

 

- ii -



--------------------------------------------------------------------------------

Article X. Default

   71

Section 10.1. Events of Default

   71

Section 10.2. Remedies Upon Event of Default

   74

Section 10.3. Remedies Upon Default

   75

Section 10.4. Allocation of Proceeds

   75

Section 10.5. Collateral Account

   76

Section 10.6. Performance by Agent

   77

Section 10.7. Rights Cumulative

   77

Article XI. The Agent

   77

Section 11.1. Authorization and Action

   77

Section 11.2. Agent’s Reliance, Etc.

   78

Section 11.3. Notice of Defaults

   79

Section 11.4. Wachovia as Lender

   79

Section 11.5. Approvals of Lenders

   79

Section 11.6. Lender Credit Decision, Etc.

   80

Section 11.7. Indemnification of Agent

   80

Section 11.8. Successor Agent

   81

Section 11.9. Titled Agents

   82

Article XII. Miscellaneous

   82

Section 12.1. Notices

   82

Section 12.2. Expenses

   83

Section 12.3. Setoff

   84

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

   84

Section 12.5. Successors and Assigns

   85

Section 12.6. Amendments

   88

Section 12.7. Nonliability of Agent and Lenders

   89

Section 12.8. Confidentiality

   89

Section 12.9. Indemnification

   90

Section 12.10. Termination; Survival

   92

Section 12.11. Severability of Provisions

   93

Section 12.12. GOVERNING LAW

   93

Section 12.13. Patriot Act

   93

Section 12.14. Counterparts

   93

Section 12.15. Obligations with Respect to Loan Parties

   93

Section 12.16. Limitation of Liability

   93

Section 12.17. Entire Agreement

   94

Section 12.18. Construction

   94

Section 12.19. NO NOVATION

   94

 

SCHEDULE 1.1(A)

  Existing Letters of Credit

SCHEDULE 1.1(B)

  List of Loan Parties

SCHEDULE 6.1.(b)

  Ownership Structure

SCHEDULE 6.1.(f)

  Title to Properties; Liens

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE 6.1.(g)

  Existing Debt

SCHEDULE 6.1.(h)

  Litigation

SCHEDULE 6.1.(x)

  Unencumbered Assets

EXHIBIT A

  Form of Assignment and Acceptance Agreement

EXHIBIT B

  Form of Designation Agreement

EXHIBIT C

  Form of Notice of Borrowing

EXHIBIT D

  Form of Notice of Continuation

EXHIBIT E

  Form of Notice of Conversion

EXHIBIT F

  Form of Notice of Swingline Borrowing

EXHIBIT G

  Form of Swingline Note

EXHIBIT H

  Form of Bid Rate Quote Request

EXHIBIT I

  Form of Bid Rate Quote

EXHIBIT J

  Form of Bid Rate Quote Acceptance

EXHIBIT K

  Form of Revolving Note

EXHIBIT L

  Form of Bid Rate Note

EXHIBIT M

  Form of Opinion of Counsel

EXHIBIT N

  Form of Compliance Certificate

EXHIBIT O

  Form of Guaranty

 

- iv -



--------------------------------------------------------------------------------

EXECUTION COPY

 

THIS EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
December 13, 2005 by and among COMMERCIAL NET LEASE REALTY, INC., a corporation
formed under the laws of the State of Maryland (the “Borrower”), WACHOVIA
CAPITAL MARKETS, LLC, as Sole Lead Arranger and Book Manager (the “Arranger”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, each of WELLS FARGO BANK,
NATIONAL ASSOCIATION and AMSOUTH BANK as Co-Syndication Agent (the
“Co-Syndication Agents”), each of SUNTRUST BANK and BANK OF AMERICA, N.A., as
Co-Documentation Agent (the “Co-Documentation Agents”), and each of the
financial institutions initially a signatory hereto together with their
assignees pursuant to Section 12.5.(d).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to Borrower a $225,000,000 revolving credit facility, on the terms and
conditions contained in that certain Seventh Amended and Restated Credit
Agreement dated as of May 9, 2003 (as amended and in effect immediately prior to
the date hereof, the “Existing Credit Agreement”) by and among the Borrower,
such Lenders, certain other financial institutions, the Agent and the other
parties thereto;

 

WHEREAS, the Agent and the Lenders desire to amend and restate the terms of the
Existing Credit Agreement to make available to the Borrower a revolving credit
facility in the initial amount of $300,000,000, which will include a $30,000,000
letter of credit subfacility and a $20,000,000 swingline subfacility, on the
terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1. Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

 

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.

 

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.



--------------------------------------------------------------------------------

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for any
LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by
(b) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against “Eurocurrency
liabilities” as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any category of extensions of credit or other assets which
includes loans by an office of any Lender outside of the United States of
America to residents of the United States of America). Any change in such
maximum rate shall result in a change in the Adjusted Eurodollar Rate on the
date on which such change in such maximum rate becomes effective.

 

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any executive officer or director of
such Person.

 

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in the table set forth below (each a “Level”). Any
change in the Borrower’s Credit Rating which would cause it to move to a
different Level in such table shall effect a change in the Applicable Margin on
the Business Day on which such change occurs. During any period for which the
Borrower has received a Credit Rating from only one Rating Agency, then the
Applicable Margin shall be determined based on such Credit Rating. During any
period that the Borrower has received two Credit Ratings, the Applicable Margin
shall be determined by the lower of such two Credit Ratings. During any period
that the Borrower has received three Credit Ratings, the Applicable Margin shall
be determined by the lower of the highest two such Credit Ratings. During any
period for which the Borrower has not received a Credit Rating from any Rating
Agency, then the Applicable Margin shall be determined based on Level 5. As of
the Agreement Date, the Applicable Margin is determined based on Level 4.

 

- 2 -



--------------------------------------------------------------------------------

Level

--------------------------------------------------------------------------------

  

Borrower’s Credit Rating

(S&P/Moody’s)

--------------------------------------------------------------------------------

   Applicable Margin for
LIBOR Loans


--------------------------------------------------------------------------------

    Applicable Margin for
Base Rate Loans


--------------------------------------------------------------------------------

 

1

  

A-/A3 (or equivalent)

   0.55 %   0.0 %

2

  

BBB+/Baa1 (or equivalent)

   0.60 %   0.0 %

3

  

BBB/Baa2 (or equivalent)

   0.65 %   0.0 %

4

  

BBB-/Baa3 (or equivalent)

   0.80 %   0.0 %

5

  

< BBB-/Baa3 (or equivalent)

   1.125 %   0.25 %

 

“Arranger” means Wachovia Capital Markets, LLC, together with its successors and
permitted assigns.

 

“Assignee” has the meaning given that term in Section 12.5.(d).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

 

“Bankruptcy Proceeding” means a case, proceeding or condition of any of the
types described in Section 10.1.(f) or (g).

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

 

“Bid Rate Loan” means a loan made by a Lender under Section 2.2.

 

“Bid Rate Notes” has the meaning given that term in Section 2.11.(b).

 

“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

 

“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

- 3 -



--------------------------------------------------------------------------------

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina are authorized or required to close and
(b) with reference to a LIBOR Loan or LIBOR Margin Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

 

“Capital Expenditure” means, with respect to any Person and for a given period,
the aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment that should be capitalized under GAAP on a consolidated balance sheet
of such Person.

 

“Capital Lease Obligation” means Debt represented by obligations under a lease
that is required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capital Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.

 

“Capitalization Rate” means 7.25% with respect to that certain office Property
owned in Arlington, Virginia leased to the United States of America and 8.75%
with respect to all other Properties.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least
$500,000,000.00 and at least 85.0% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.

 

“Collateral Account” means a special non-interest bearing deposit account
maintained by the Agent at the Principal Office and under its sole dominion and
control.

 

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Lender then acting as Agent) or participate in (in the
case of the other Lenders) Letters of Credit pursuant to Section 2.4.(a) and
2.4.(i), respectively (but in the case of the

 

- 4 -



--------------------------------------------------------------------------------

Lender acting as the Agent excluding the aggregate amount of participations in
the Letters of Credit held by the other Lenders), and (c) to participate in
Swingline Loans pursuant to Section 2.3(e), collectively, in an amount up to,
but not exceeding, the amount set forth for such Lender on its signature page
hereto as such Lender’s “Commitment Amount” or as set forth in the applicable
Assignment and Acceptance Agreement, as the same may be reduced from time to
time pursuant to Section 2.14. or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Construction Budget” means the fully budgeted costs associated with the
acquisition and construction of real property (including, but not limited to,
the cost of acquiring such real property) as reasonably determined by the
Borrower in good faith.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the issuance of a Letter of
Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term indebtedness of the Borrower.

 

“Debt” means, with respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) obligations of such Person in
respect of money borrowed; (b) obligations of such Person (other than trade debt
incurred in the ordinary course of business), whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) Capital Lease Obligations of such
Person; (d) all reimbursement obligations of such Person under any letters of
credit or acceptances (whether or not the same have been presented for payment);
(e) obligations of such Person with respect to any Equity Issuance of such
Person which is convertible into or exchangeable for Debt of such Person, valued
at the amount of Debt resulting from such conversion or exchange; (f) all
obligations of such Person to purchase, redeem, retire,

 

- 5 -



--------------------------------------------------------------------------------

defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person (other than obligations of such Person to make
payments in respect of such Equity Interests in order to maintain its status as
a REIT), valued, in the case of redeemable Preferred Equity Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends (excluding, (i) in the case of the Borrower and its
Subsidiaries, any obligation to acquire limited partnership interests in any
Subsidiary of the Borrower or the UPREIT which can be satisfied in full by
exchanging shares of common stock of the Borrower for such limited partnership
interests, and (ii) in the case of the Borrower, dividends declared and paid to
holders of common shares of the Borrower); (g) net obligations of such Person
under Swap Agreements; and (h) all Debt of other Persons which (i) such Person
has guaranteed or is otherwise recourse to such Person or (ii) is secured by a
Lien on any property of such Person. The amount of any net obligation under any
Swap Agreement on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning set forth in Section 3.11.

 

“Designated Lender” means a special purpose corporation which is sponsored by a
Lender, that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least P-1 (or the then
equivalent grade) by Moody’s or A-1 (or the then equivalent grade) by S&P that,
in either case, (a) is organized under the laws of the United States of America
or any state thereof, (b) shall have become a party to this Agreement pursuant
to Section 12.5.(e) and (c) is not otherwise a Lender.

 

“Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the
obligation of the Borrower to repay Bid Rate Loans made by a Designated Lender.

 

“Designating Lender” has the meaning given that term in Section 12.5.(e).

 

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Agent, substantially in the form of
Exhibit B or such other form as may be agreed to by such Lender, such Designated
Lender and the Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means for any period for the Borrower and its Subsidiaries, net income
(prior to the payment of any preferred dividends) excluding the following
amounts (but only to the extent included in determining net income for such
period): (a) Interest Expense; (b) all provisions for any federal, state or
other income taxes; (c) depreciation, amortization and other non-recurring or
non-cash charges; (d) extraordinary gains and losses; and (e) taxes on such
excluded gains and tax deductions or credits on account of such excluded losses,
in each case on a consolidated basis determined in accordance with GAAP.

 

- 6 -



--------------------------------------------------------------------------------

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is: (i) currently a Lender or an
affiliate of a Lender; (ii) a commercial bank, trust, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s senior unsecured long term
indebtedness must be rated BBB or higher by S&P, Baa2 or higher by Moody’s, or
the equivalent or higher of either such rating by another rating agency
acceptable to the Agent. Notwithstanding the foregoing, while an Event of
Default under subsections (a), (b), (f) or (g) of Section 10.1. exists, the term
“Eligible Assignee” shall mean any Person that is not an individual.

 

“Eligible Mortgage Income” means, for any given period, the aggregate income of
the Borrower and the Guarantors from Eligible Mortgage Notes Receivable.

 

“Eligible Mortgage Note Receivable” means a promissory note which satisfies all
of the following requirements: (a) such promissory note is owned solely by the
Borrower or a Guarantor; (b) such promissory note is secured by a Mortgage;
(c) neither such promissory note, nor any interest of any of the Borrower or
such Guarantor therein, is subject to (i) any Lien other than Permitted Liens of
the types described in clauses (a) through (c) of the definition thereof or
(ii) any Negative Pledge; (d) the real property subject to such Mortgage is not
subject to any other Lien other than Permitted Liens of the types described in
clauses (a) through (c) of the definition thereof; (e) the real property subject
to such Mortgage is free of all structural defects, environmental conditions or
other adverse matters except for defects, conditions or matters individually or
collectively which are not material to the profitable operation of such real
property; (f) such real property is occupied and is in operation (or will be in
operation after the completion of construction (which is otherwise permitted
hereunder) with respect to such real property); (g) any required principal,
interest or other payment due under such promissory note is not more than 60
days past due; and (h) there exists no default or event of default under such
promissory note.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and

 

- 7 -



--------------------------------------------------------------------------------

any applicable rule of common law and any judicial interpretation thereof
relating primarily to the environment or Hazardous Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Asset” means either a lease by the Borrower or any Guarantor, as
lessor, of a real property asset, or a promissory note held by the Borrower or
any Guarantor which is secured by a Mortgage on real property, in either case
where (a) any required base rental payment, or principal or interest payment, as
the case may be, is more than 60 days past due or (b) in the case of a lease
wherein the tenant is the subject of a Bankruptcy Proceeding, such lease has
been rejected in bankruptcy; provided that assets with respect to real property
subject to a lease rejected in bankruptcy shall cease to be considered Excluded
Assets once such real property has been re-leased to a third-party which is not
otherwise subject to clause (a) or (b) above.

 

“Excluded Subsidiary” means any Subsidiary (a) either (i) formed for the
specific purpose of holding title to assets which are collateral for any
outstanding Secured Debt of such Subsidiary and which is prohibited from
Guarantying the Debt of any other Person pursuant to (x) any document,
instrument or agreement evidencing such Secured Debt or (y) a provision of such
Person’s organizational documents which provision was included in such Person’s
organizational documents as a condition to the extension of such Secured Debt or
(ii) that is not a Wholly Owned Subsidiary and cannot become a party to the
Guaranty without violating (x) terms of its articles of incorporation, operating
agreement, partnership agreement, declaration of trust, shareholders agreement,
member agreement or other similar organizational document, which terms expressly
prohibit such Subsidiary from providing Guarantees of Debt of any other

 

- 8 -



--------------------------------------------------------------------------------

Person or (y) any fiduciary obligation owing to the holders of an Equity
Interest in such Subsidiary and imposed under Applicable Law and (b) for which
none of the Borrower, any Subsidiary (other than another Excluded Subsidiary) or
any other Loan Party has Guaranteed any of the Debt of such Subsidiary or has
any direct obligation to maintain or preserve such Subsidiary’s financial
condition or to cause such Subsidiary to achieve any specified levels of
operating results, except for customary exceptions for fraud, misapplication of
funds, environmental indemnities, and other similar exceptions to recourse
liability. A Subsidiary shall only remain an Excluded Subsidiary for so long as
(A) the above requirements are satisfied and (B) such Subsidiary does not
Guarantee any Debt of any Person (other than another Excluded Subsidiary).

 

“Existing Credit Agreement” has the meaning given that term in the first
“WHEREAS” clause of this Agreement.

 

“Existing Letters of Credit” means each of the letters of credit issued by the
Agent under the Existing Credit Agreement and described on Schedule 1.1.(A).

 

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

--------------------------------------------------------------------------------

  

Borrower’s Credit Rating

(S&P/Moody’s)

--------------------------------------------------------------------------------

   Facility Fee


--------------------------------------------------------------------------------

 

1

  

A-/A3 (or equivalent)

   0.15 %

2

  

BBB+/Baa1 (or equivalent)

   0.15 %

3

  

BBB/Baa2 (or equivalent)

   0.20 %

4

  

BBB-/Baa3 (or equivalent)

   0.20 %

5

  

< BBB-/Baa3 (or equivalent)

   0.25 %

 

As of the Agreement Date, the Facility Fee equals 0.20%.

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

- 9 -



--------------------------------------------------------------------------------

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Finance Lease” means a lease of a real property asset which would be
categorized as a capital lease under GAAP other than a lease categorized as a
capital lease solely because such lease contains a bargain purchase option.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Fixed Charges” means for any period, the sum of (a) Interest Expense plus
(b) regularly scheduled principal payments on Debt during such period (excluding
any balloon, bullet or similar principal payment payable on any Debt which
repays such Debt in full) plus (c) all cash dividends and distributions on
Preferred Equity Interests of the Borrower or any Subsidiary paid during such
period to any Person other than the Borrower or a Subsidiary, all on a
consolidated basis determined in accordance with GAAP.

 

“Funds Available for Distribution” means, for any accounting period, (a) Funds
From Operations for such period minus (b) the aggregate amount of Capital
Expenditures actually incurred by the Borrower and its Subsidiaries during such
period, excluding (i) Capital Expenditures which directly result in an aggregate
increase in the square footage of real property assets owned by the Borrower or
any Subsidiary which are available for lease, (ii) Capital Expenditures
resulting from tenant improvement and leasing commissions incurred for new
tenants and (iii) Capital Expenditures made in connection with the acquisition
of real property assets, provided that such Capital Expenditures are fully
reflected in the budget relating to such acquisition, and provided further that
such capital expenditures are made within twelve months following consummation
of such acquisition of real property assets.

 

“Funds From Operations” means, for any period, (a) net income (before preferred
dividends) of the Borrower and its Subsidiaries for such period determined on a
consolidated basis exclusive of the following (to the extent included in the
determination of such net income): (i) depreciation and amortization and other
non-cash charges; (ii) gains and losses from extraordinary or non-recurring
items; (iii) gains and losses on sales of real estate excluding gains and losses
through entities whose primary business is the acquisition/development of assets
for sale, plus (b) the Borrower’s share of Funds From Operations from
Unconsolidated Affiliates.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

- 10 -



--------------------------------------------------------------------------------

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

 

“Gross Lease Revenues” means, for a given period, the aggregate gross revenue of
the Borrower and its Subsidiaries from leases of real property assets,
(a) excluding with respect to such leases that are not Finance Leases, straight
line rent adjustments (reported in the consolidated financial statements of the
Borrower and its Subsidiaries for purposes of GAAP) in respect of such leases
for such period, and (b) including the principal component of all payments
actually received in respect of Finance Leases during such period.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Agreement Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Agent; (b) the right
of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and that such lease will not be terminated
until such holder has had a reasonable opportunity to cure or complete
foreclosures, and fails to do so; (d) free transferability of the lessee’s
interest under such lease, including ability to sublease, subject to only
reasonable consent provisions; and (e) other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include each Subsidiary (unless an Excluded Subsidiary).

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the

 

- 11 -



--------------------------------------------------------------------------------

context requires, “Guaranty” shall also mean the Guaranty to which the
Guarantors are parties substantially in the form of Exhibit O.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Immaterial Subsidiary” means any Subsidiary (i) to which less than $15,000,000
of Real Property Value is attributable on an individual basis and (ii) to which,
together with all other Immaterial Subsidiaries, less than $50,000,000 of Real
Property Value is attributable on an aggregate basis.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

 

“Interest Expense” means, for any period, the total interest expense (including,
without limitation, capitalized interest expense and interest expense
attributable to Capital Lease Obligations) of the Borrower and its Subsidiaries
determined in accordance with GAAP.

 

“Interest Period” means:

 

(a) with respect to any LIBOR Loan, each period commencing on the date such
LIBOR Loan is made or the last day of the immediately preceding Interest Period
for such Loan and ending one week (if available from all of the Lenders), or
one, two or three months thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period that commences on the last Business Day of a
calendar month, or on a day for which there is no corresponding day in the
appropriate subsequent calendar month, shall end on the last Business Day of the
appropriate subsequent calendar month; and

 

(b) with respect to any Bid Rate Loan, the period commencing on the date such
Bid Rate Loan is made and ending 30, 60 or 90 days thereafter, as the Borrower
may select as provided in Section 2.2.(b).

 

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

- 12 -



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Debt of, or purchase or other acquisition
of any Debt of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person and
(y) with respect to any Property or other asset, the acquisition thereof. Any
binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall be
deemed to be an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Rating” shall mean a rating of BBB-/Baa3 (or equivalent) or
higher from two of the Rating Agencies.

 

“L/C Commitment Amount” equals $30,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and shall further
exclude each Designated Lender for all other purposes under the Loan Documents
except that any Designated Lender which funds a Bid Rate Loan shall, subject to
Section 12.5.(e), have the rights (including the rights given to a Lender
contained in Sections 12.2. and 12.9.) and obligations of a Lender associated
with holding such Bid Rate Loan.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

- 13 -



--------------------------------------------------------------------------------

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.4.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan or LIBOR Margin Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, the term “LIBOR” shall mean, for any LIBOR Loan for any
Interest Period therefor, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on the Reuters Screen LIBO Page, the applicable rate shall
be the arithmetic mean of all such rates. If for any reason none of the
foregoing rates is available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such borrowing or LIBOR Margin Loan would be offered by the Agent to major banks
in the London interbank eurodollar market at their request at or about 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

 

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.

 

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

 

“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).

 

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge, Negative Pledge, conditional sale or other title retention
agreement, or other security title or encumbrance of any

 

- 14 -



--------------------------------------------------------------------------------

kind in respect of any property of such Person, or upon the income or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Debt or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent in any jurisdiction; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

 

“Loan Party” means each of the Borrower, any Guarantor and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1.(B) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders and the Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Debt” has the meaning given that term in Section 10.1.(e)(i).

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $1,000,000.

 

“Mezzanine Investment” means (a) a promissory note secured by a second Mortgage
of which the Borrower, a Guarantor or one of their respective Subsidiaries is
the holder and retains the rights of collection of all payments thereunder or
(b) a promissory note of which the Borrower, a Guarantor or one of their
respective Subsidiaries is the holder and retains the rights of collection of
all payments thereunder which promissory note is secured by a pledge of Equity
Interests in a Person that owns a parcel (or group of related parcels) of real
property subject to a Mortgage.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Debt of such Person or another Person.

 

- 15 -



--------------------------------------------------------------------------------

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits or limits the creation or assumption
of any Lien on any assets of a Person or entitles another Person to obtain or
claim the benefit of a Lien on any assets of such Person; provided, however,
that an agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge for purposes of this Agreement.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

 

“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Agent pursuant to Section 2.3. evidencing the Borrower’s
request for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all

 

- 16 -



--------------------------------------------------------------------------------

other Letter of Credit Liabilities; and (c) all other indebtedness, liabilities,
obligations, covenants and duties of the Borrower and the other Loan Parties
owing to the Agent or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

“Participant” has the meaning given that term in Section 12.5.(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 7.5.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; and (d) Liens, if any, in favor of
the Agent for the benefit of the Lenders.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).

 

- 17 -



--------------------------------------------------------------------------------

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time. The Prime Rate
is not necessarily the best or the lowest rate of interest offered by the Lender
acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a Ground Lease by the Borrower or any
Subsidiary.

 

“Rating Agency” means S&P, Moody’s or Fitch.

 

“Real Property Value” means the annualized Gross Lease Revenues as of the last
day of the fiscal quarter of the Borrower most recently ended of all Properties
in place at the end of such fiscal quarter divided by the applicable
Capitalization Rate.

 

“Register” has the meaning given that term in Section 12.5.(f).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote). For purposes of this definition, a Lender
(other than the Swingline Lender) shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under

 

- 18 -



--------------------------------------------------------------------------------

the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.

 

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer and the chief operating
officer of the Borrower or such Subsidiary.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any Subsidiary now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Borrower or any
Subsidiary now or hereafter outstanding.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” has the meaning given that term in Section 2.11.(a).

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“Secured Debt” means, with respect to a Person as of any given date, the
aggregate principal amount of all Debt of such Person outstanding at such date
and that is secured in any manner by a Mortgage or any other Lien.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Debt due from any
affiliate of such Person) are each in excess of the fair valuation of its total
liabilities (including all contingent liabilities computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

- 19 -



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

 

“Swap Agreement” has the meaning given the term “swap agreement” in 11 U.S.C.
§101, as in effect on the Agreement Date.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Agent or any
Lender).

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding,
$20,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means Wachovia Bank, National Association, together with its
respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

 

“Tangible Net Worth” means total stockholders’ equity of the Borrower and its
Subsidiaries determined in accordance with GAAP, plus (a) accumulated
depreciation and amortization to the extent reflected in the determination of
stockholders’ equity of the Borrower and its Subsidiaries, plus (b) the
accumulated principal component of all payments made to the

 

- 20 -



--------------------------------------------------------------------------------

Borrower and its Subsidiaries in respect of Finance Leases to the extent
reflected in the determination of stockholders’ equity of the Borrower and its
Subsidiaries, minus (c) the aggregate value of all intangible assets of the
Borrower and its Subsidiaries.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Termination Date” means May 8, 2009, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.

 

“Titled Agents” means each of the Arranger, the Co-Syndication Agents and the
Co-Documentation Agents and their respective successors and permitted assigns.

 

“Total Assets” means (without duplication): (a) Real Property Value plus
(b) 50.0% of the undepreciated cost of Properties that are developed but that
are unleased and vacant plus (c) the book value of all other tangible assets of
the Borrower and its Subsidiaries less (d) cash and cash equivalents of the
Borrower and its Subsidiaries the disposition of which is restricted in any way.

 

“Total Liabilities” means the total liabilities of the Borrower and its
Subsidiaries (including, without limitation, all obligations or indebtedness of
any other Person which the Borrower or any Subsidiary has assumed, guaranteed,
or endorsed or in connection with which the Borrower or any Subsidiary has
otherwise become directly or contingently liable and the amount of any
outstanding Letters of Credit) computed in accordance with GAAP.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Asset Value” means the sum (without duplication) of (a) the Real
Property Value of all Unencumbered Assets which are not Excluded Assets and
which are not vacant; plus (b) aggregate book value of all Eligible Mortgage
Notes Receivable; provided, however, that if the aggregate book value of
Eligible Mortgage Notes Receivable would exceed 15.0% of Unencumbered Asset
Value, the value of such Eligible Mortgage Notes Receivable in excess of 15.0%
of Unencumbered Asset Value shall be excluded in the determination of
Unencumbered Asset Value hereunder; plus (c) all of the Borrower’s and
Guarantors’ cash and cash equivalents (excluding tenant deposits and other cash
and cash equivalents the disposition of which is restricted in any way);
provided, however, that if the aggregate value of such cash and cash equivalents
would exceed 2.0% of Unencumbered Asset Value, the value of such cash and cash
equivalents in excess of 2.0% of Unencumbered Asset Value shall be excluded in
the determination of Unencumbered Asset Value hereunder; plus (d) 50.0% of the
book value of all Unencumbered Assets which are vacant but which have not been
vacant for more than 12

 

- 21 -



--------------------------------------------------------------------------------

months; provided, however, that if the aggregate value of such Unencumbered
Assets would exceed 5.0% of Unencumbered Asset Value, the value of such
Unencumbered Assets in excess of 5.0% shall be excluded in the determination of
Unencumbered Asset Value hereunder; all as determined in accordance with GAAP.

 

“Unencumbered Assets” means, collectively, each Property of the Borrower or any
Guarantor which meets the following criteria: (a) the Property is owned, or
leased under a Ground Lease, entirely by the Borrower and/or a Guarantor;
(b) neither such Property, nor any interest of the Borrower or such Guarantor
therein, is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) of the definition thereof) or to any
Negative Pledge; and (c) if such Property is owned or leased by Person other
than the Borrower (i) none of the Borrower’s direct or indirect ownership
interest in such Person is subject to any Lien (other than Permitted Liens of
the types described in clauses (a) through (c) of the definition thereof) or to
any Negative Pledge; and (ii) the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (x) to sell, transfer or otherwise dispose of
such Property and (y) to create a Lien on such Property as security for Debt of
the Borrower or such Guarantor, as applicable.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unsecured Debt” means, with respect to a Person as of any given date, the
aggregate principal amount of all Debt of such Person outstanding at such date
and that is not Secured Debt.

 

“UPREIT” means a limited partnership which is a Subsidiary of the Borrower
formed by the Borrower to function as an umbrella partnership REIT and which
becomes a Guarantor hereunder pursuant to Section 7.11.

 

“Wachovia” means Wachovia Bank, National Association together with its
successors and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

- 22 -



--------------------------------------------------------------------------------

Section 1.2. General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP consistently applied;
provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Requisite Lenders shall so request, the Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Requisite Lenders); provided further that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Charlotte, North Carolina
time.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1. Revolving Loans.

 

(a) Generally. Subject to the terms and conditions hereof, during the period
from the Effective Date to but excluding the Termination Date, each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of such Lender’s Commitment. Subject to the terms and conditions of
this Agreement, during the period from the Effective Date to but excluding the
Termination Date, the Borrower may borrow, repay and reborrow Revolving Loans
hereunder.

 

(b) Requesting Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent before
10:00 a.m. (i) in the case of LIBOR Loans, on the date three Business Days prior
to the proposed date of such borrowing and (ii) in

 

- 23 -



--------------------------------------------------------------------------------

the case of Base Rate Loans, on the date one Business Day prior to the proposed
date of such borrowing. Any such telephonic notice shall include all information
to be specified in a written Notice of Borrowing and shall be promptly confirmed
in writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent
by telecopy on the same day of the giving of such telephonic notice. The Agent
will transmit by telecopy the Notice of Borrowing (or the information contained
in such Notice of Borrowing) to each Lender promptly upon receipt by the Agent.
Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrower.

 

(c) Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m. on the
date specified in the Notice of Borrowing, each Lender will make available for
the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender. With respect to Revolving Loans to be made after the
Effective Date, unless the Agent shall have been notified by any Lender prior to
the specified date of borrowing that such Lender does not intend to make
available to the Agent the Revolving Loan to be made by such Lender on such
date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender. Subject to
satisfaction of the applicable conditions set forth in Article V. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing.

 

Section 2.2. Bid Rate Loans.

 

(a) Bid Rate Loans. So long as the Borrower maintains an Investment Grade
Rating, in addition to borrowings of Revolving Loans, at any time during the
period from the Effective Date to but excluding the Termination Date the
Borrower may, as set forth in this Section, request the Lenders to make offers
to make Bid Rate Loans to the Borrower in Dollars. The Lenders may, but shall
have no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

 

(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Agent notice (a “Bid
Rate Quote Request”) so as to be received no later than 10:00 a.m. on (x) the
Business Day immediately preceding the date of borrowing proposed therein, in
the case of an Absolute Rate Auction and (y) the date four Business Days prior
to the proposed date of borrowing, in the case of a LIBOR Auction. The Agent
shall deliver to each Lender a copy of each Bid Rate Quote Request promptly upon
receipt thereof by the Agent. The Borrower may request offers to make Bid Rate
Loans for up to three (3) different Interest Periods in each Bid Rate Quote
Request; provided that the request for each separate Interest Period shall be
deemed to be a separate Bid Rate Quote Request for a separate borrowing (a “Bid
Rate Borrowing”). Each Bid Rate Quote Request shall be substantially in the form
of Exhibit H and shall specify as to each Bid Rate Borrowing:

 

(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

 

- 24 -



--------------------------------------------------------------------------------

(ii) the aggregate amount of such Bid Rate Borrowing, which (x) shall be in the
minimum amount of $10,000,000 and integral multiples of $1,000,000 and (y) shall
not cause any of the limits specified in Section 2.16. to be violated;

 

(iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and

 

(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Termination Date.

 

Except as otherwise provided in this subsection (b), no Bid Rate Quote Request
shall be given within five Business Days (or such other number of days as the
Borrower and the Agent, with the consent of the Requisite Lenders, may agree) of
the giving of any other Bid Rate Quote Request.

 

(c) Bid Rate Quotes.

 

(i) Each Lender may submit one or more Bid Rate Quotes, each containing an offer
to make a Bid Rate Loan in response to any Bid Rate Quote Request; provided
that, if the Borrower’s request under Section 2.2.(b) specified more than one
Interest Period, such Lender may make a single submission containing one or more
Bid Rate Quotes for each such Interest Period. Each Bid Rate Quote must be
submitted to the Agent not later than 10:00 a.m. (x) on the proposed date of
borrowing in the case of an Absolute Rate Auction and (y) on the date three
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction; provided that the Lender then acting as Agent may submit a Bid Rate
Quote only if it notifies the Borrower of the terms of the offer contained
therein not later than 9:45 a.m. (x) on the proposed date of such borrowing, in
the case of an Absolute Rate Auction and (y) on the date three Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction. Subject
to Articles V. and X., any Bid Rate Quote so made shall be irrevocable except
with the consent of the Agent given at the request of the Borrower. Any Bid Rate
Loan may be funded by a Lender’s Designated Lender (if any) as provided in
Section 12.5.(e), however such Lender shall not be required to specify in its
Bid Rate Quote whether such Bid Rate Loan will be funded by such Designated
Lender.

 

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit I and
shall specify:

 

(A) the proposed date of borrowing and the Interest Period therefor;

 

(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Commitment of such Lender but (y) shall not exceed the principal amount of the
Bid Rate Borrowing for a particular Interest Period for which offers were
requested;

 

- 25 -



--------------------------------------------------------------------------------

(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/10,000th of 1%) offered for
each such Bid Rate Loan (the “Absolute Rate”);

 

(D) in the case of a LIBOR Auction, the margin above or below applicable LIBOR
(the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to be
added to (or subtracted from) the applicable LIBOR; and

 

(E) the identity of the quoting Lender.

 

Unless otherwise agreed by the Agent and the Borrower, no Bid Rate Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Rate Quote Request and,
in particular, no Bid Rate Quote may be conditioned upon acceptance by the
Borrower of all (or some specified minimum) of the principal amount of the Bid
Rate Loan for which such Bid Rate Quote is being made.

 

(d) Notification by Agent. The Agent shall, as promptly as practicable after the
Bid Rate Quotes are submitted (but in any event not later than 10:30 a.m. (x) on
the proposed date of borrowing, in the case of an Absolute Rate Auction or
(y) on the date three Business Days prior to the proposed date of borrowing, in
the case of a LIBOR Auction), notify the Borrower of the terms (i) of any Bid
Rate Quote submitted by a Lender that is in accordance with Section 2.2.(c) and
(ii) of any Bid Rate Quote that amends, modifies or is otherwise inconsistent
with a previous Bid Rate Quote submitted by such Lender with respect to the same
Bid Rate Quote Request. Any such subsequent Bid Rate Quote shall be disregarded
by the Agent unless such subsequent Bid Rate Quote is submitted solely to
correct a manifest error in such former Bid Rate Quote. The Agent’s notice to
the Borrower shall specify (A) the aggregate principal amount of the Bid Rate
Borrowing for which offers have been received and (B) the principal amounts and
Absolute Rates or LIBOR Margins, as applicable, so offered by each Lender
(identifying the Lender that made each Bid Rate Quote).

 

(e) Acceptance by Borrower.

 

(i) Not later than 11:00 a.m. (x) on the proposed date of borrowing, in the case
of an Absolute Rate Auction and (y) on the date three Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, the Borrower shall
notify the Agent of its acceptance or nonacceptance of the offers so notified to
it pursuant to Section 2.2.(d) which notice shall be in the form of Exhibit J.
In the case of acceptance, such notice shall specify the aggregate principal
amount of offers for each Interest Period that are accepted. The failure of the
Borrower to give such notice by such time shall constitute nonacceptance. The
Agent shall promptly notify each affected Lender. The Borrower may accept any
Bid Rate Quote in whole or in part; provided that:

 

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

 

- 26 -



--------------------------------------------------------------------------------

(B) the aggregate principal amount of each Bid Rate Borrowing shall not cause
the limits specified in Section 2.16. to be violated;

 

(C) acceptance of offers may be made only in ascending order of Absolute Rates
or LIBOR Margins, as applicable, in each case beginning with the lowest rate so
offered;

 

(D) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement); and

 

(E) any acceptance in part shall be in a minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof.

 

(ii) If offers are made by two or more Lenders with the same Absolute Rates or
LIBOR Margins, as applicable, for a greater aggregate principal amount than the
amount in respect of which offers are permitted to be accepted for the related
Interest Period, the principal amount of Bid Rate Loans in respect of which such
offers are accepted shall be allocated by the Agent among such Lenders in
proportion to the aggregate principal amount of such offers. Determinations by
the Agent of the amounts of Bid Rate Loans shall be conclusive in the absence of
manifest error.

 

(f) Obligation to Make Bid Rate Loans. The Agent shall promptly (and in any
event not later than 12:00 noon (x) on the proposed date of borrowing of
Absolute Rate Loans and (y) on the date three Business Days prior to the
proposed date of borrowing of LIBOR Margin Loans) notify each Lender whose Bid
Rate Quote has been accepted and the amount and rate thereof. A Lender who is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 12.5.(e). Any Designated Lender which funds a Bid Rate Loan
shall on and after the time of such funding become the obligee under such Bid
Rate Loan and be entitled to receive payment thereof when due. No Lender shall
be relieved of its obligation to fund a Bid Rate Loan, and no Designated Lender
shall assume such obligation, prior to the time the applicable Bid Rate Loan is
funded. Any Lender whose offer to make any Bid Rate Loan has been accepted
shall, not later than 1:30 p.m. on the date specified for the making of such
Loan, make the amount of such Loan available to the Agent at its Principal
Office in immediately available funds, for the account of the Borrower. The
amount so received by the Agent shall, subject to the terms and conditions of
this Agreement, be made available to the Borrower no later than 2:00 p.m. on
such date by depositing the same, in immediately available funds, in an account
of the Borrower designated by the Borrower.

 

(g) No Effect on Commitment. Except for the purpose and to the extent expressly
stated in Section 2.14. the amount of any Bid Rate Loan made by any Lender shall
not constitute a utilization of such Lender’s Commitment.

 

- 27 -



--------------------------------------------------------------------------------

Section 2.3. Swingline Loans.

 

(a) Swingline Loans. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, the
Swingline Lender agrees to make Swingline Loans to the Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

 

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the Agent
and the Swingline Lender notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan. Each Notice of
Swingline Borrowing shall be delivered to the Swingline Lender no later than
3:00 p.m. on the proposed date of such borrowing. Any such notice given
telephonically shall include all information to be specified in a written Notice
of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on such
date.

 

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate plus the Applicable Margin for Base Rate Loans (or at such other
rate or rates as the Borrower and the Swingline Lender may agree from time to
time in writing). Interest payable on Swingline Loans is solely for the account
of the Swingline Lender (except to the extent a Lender acquires a participating
interest in a Swingline Loan pursuant to the immediately following subsection
(e)). All accrued and unpaid interest on Swingline Loans shall be payable on the
dates and in the manner provided in Section 2.5. with respect to interest on
Base Rate Loans (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan).

 

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $100,000 and integral multiples of $25,000 or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $100,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and the Borrower may agree) and
in connection with any such prepayment, the Borrower must give the Swingline
Lender prior written notice thereof no later than 10:00 a.m. on the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

 

- 28 -



--------------------------------------------------------------------------------

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to repay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Termination Date (or such earlier
date as the Swingline Lender and the Borrower may agree in writing). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf for such purpose), request a
borrowing of Base Rate Loans from the Lenders in an amount equal to the
principal balance of such Swingline Loan. The amount limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection. The Swingline Lender shall give notice to the Agent
of any such borrowing of Base Rate Loans not later than 12:00 noon on the
proposed date of such borrowing and the Agent shall give prompt notice of such
borrowing to the Lenders. No later than 2:00 p.m. on such date, each Lender will
make available to the Agent at the Principal Office for the account of Swingline
Lender, in immediately available funds, the proceeds of the Base Rate Loan to be
made by such Lender and, to the extent of such Base Rate Loan, such Lender’s
participation in the Swingline Loan so repaid shall be deemed to be funded by
such Base Rate Loan. The Agent shall pay the proceeds of such Base Rate Loans to
the Swingline Lender, which shall apply such proceeds to repay such Swingline
Loan. At the time each Swingline Loan is made, each Lender shall automatically
(and without any further notice or action) be deemed to have purchased from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage in such
Swingline Loan. If the Lenders are prohibited from making Loans required to be
made under this subsection for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 10.1.(f) or
10.1.(g), upon notice from the Agent or the Swingline Lender, each Lender
severally agrees to pay to the Agent for the account of the Swingline Lender in
respect of such participation the amount of such Lender’s Commitment Percentage
of each outstanding Swingline Loan. If such amount is not in fact made available
to the Agent by any Lender, the Swingline Lender shall be entitled to recover
such amount on demand from such Lender, together with accrued interest thereon
for each day from the date of demand thereof, at the Federal Funds Rate. If such
Lender does not pay such amount forthwith upon demand therefor by the Agent or
the Swingline Lender, and until such time as such Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation therein). Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Loans, and any other amounts due such Lender hereunder, to the Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise). A
Lender’s obligation to make payments in respect of a participation in a
Swingline Loan shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Agent, the Swingline Lender or
any other Person

 

- 29 -



--------------------------------------------------------------------------------

whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 10.1.(f) or 10.1.(g)) or the termination of any Lender’s
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

Section 2.4. Letters of Credit.

 

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
the Agent, on behalf of the Lenders, agrees to issue for the account of the
Borrower (or the Borrower and any other Loan Party) during the period from and
including the Effective Date to, but excluding, the date 30 days prior to the
Termination Date one or more standby letters of credit (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed the L/C Commitment Amount. The parties hereto agree that the Existing
Letters of Credit shall be deemed to be Letters of Credit hereunder.

 

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Agent and the Borrower. At the
time of issuance of each Letter of Credit, the Agent and the Borrower shall
determine whether such Letter of Credit will be subject to (x) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) or (y) the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500 (or such later version thereof as may be in effect at the
time of issuance). Notwithstanding the foregoing, in no event may (i) the
expiration date of any Letter of Credit extend beyond the earlier of (A) the
date one year from its date of issuance or (B) the Termination Date or (ii) any
Letter of Credit contain an automatic renewal provision (other than renewal
provisions which are automatic in the absence of a notice of non-renewal from
the Agent which may be given at least once during any 12-month period, so long
as any such renewal provision does not provide for a renewal period that extends
beyond the Termination Date).

 

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 3 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary letter of credit application forms as requested from time
to time by the Agent. Provided the Borrower has given the notice prescribed by
the first sentence of this subsection and subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article V., the Agent shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary. Upon the written request of the Borrower, the Agent
shall deliver to the Borrower a copy of each issued Letter of Credit within a
reasonable time after

 

- 30 -



--------------------------------------------------------------------------------

the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

 

(d) Reimbursement Obligations. Upon receipt by the Agent from the beneficiary of
a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrower of the amount to be paid by the Agent
as a result of such demand and the date on which payment is to be made by the
Agent to such beneficiary in respect of such demand; provided, however, the
Agent’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of Section 2.4.(i) such Lender’s Commitment
Percentage of such payment.

 

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection (j)
of this Section shall apply. The minimum amount limitations of Section 3.5.(a)
shall not apply to any borrowing of Base Rate Loans under this subsection.

 

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Agent
of any Letter of Credit and until such Letter of Credit shall have expired or
been terminated, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

 

(g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit.

 

- 31 -



--------------------------------------------------------------------------------

The Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Agent or the Lenders. None of the above shall affect, impair or
prevent the vesting of any of the Agent’s or any Lender’s rights or powers
hereunder. Any action taken or omitted to be taken by the Agent under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Agent or any Lender any liability to the Borrower or any Lender. In this
connection, the obligation of the Borrower to reimburse the Agent for any
drawing made under any Letter of Credit shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit, unless such payment constituted gross negligence of the Agent
as actually and finally determined by a court of competent jurisdiction; and
(H) any other act, omission to act, delay or circumstance whatsoever that might,
but for the provisions of this Section, constitute a legal or equitable defense
to or discharge of the Borrower’s Reimbursement Obligations. Notwithstanding
anything to the contrary contained in this Section or Section 12.9., but not in
limitation of the Borrower’s

 

- 32 -



--------------------------------------------------------------------------------

unconditional obligation to reimburse the Agent for any drawing made under a
Letter of Credit as provided in this Section and to repay a Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e), the
Borrower shall have no obligation to indemnify the Agent or any Lender in
respect of any liability incurred by the Agent or a Lender arising solely out of
the gross negligence or willful misconduct of the Agent or a Lender in respect
of a Letter of Credit as actually and finally determined by a court of competent
jurisdiction. Except as otherwise provided in this Section, nothing in this
Section shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Agent or any Lender with respect to any
Letter of Credit.

 

(h) Amendments, Etc. The issuance by the Agent of any amendment, supplement or
other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Requisite Lenders (or
all of the Lenders if required by Section 12.6.) shall have consented thereto.
In connection with any such amendment, supplement or other modification, the
Borrower shall pay the Fees, if any, payable under the last sentence of
Section 3.6.(b).

 

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Agent of any Letter of Credit each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Agent, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Commitment Percentage of the liability of the Agent with respect
to such Letter of Credit and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Agent
pursuant to the third and last sentences of Section 3.6.(b)).

 

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Agent on demand in immediately available funds in Dollars the amount of such
Lender’s Commitment Percentage of each drawing paid by the Agent under each
Letter of Credit to the extent such amount is not reimbursed by the Borrower
pursuant to Section 2.4.(d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Commitment Percentage of such drawing. Each such Lender’s
obligation to make such payments to the Agent under this subsection, and the
Agent’s right to receive the same, shall be

 

- 33 -



--------------------------------------------------------------------------------

absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 10.1.(f) or 10.1.(g) or (iv) the termination of the Commitments. Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.

 

(k) Information to Lenders. Upon the request of any Lender from time to time,
the Agent shall deliver to such Lender information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding. Other than as set
forth in this subsection, the Agent shall have no duty to notify the Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder. The failure of the Agent to perform its requirements under this
subsection shall not relieve any Lender from its obligations under
Section 2.4.(j).

 

Section 2.5. Rates and Payment of Interest on Loans.

 

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

 

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin;

 

(ii) during such periods as such Loan is a LIBOR Loan, at the Adjusted
Eurodollar Rate for such Loan for the Interest Period therefor plus the
Applicable Margin;

 

(iii) if such Loan is an Absolute Rate Loan, at the Absolute Rate for such Loan
for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.2.; and

 

(iv) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin for such Loan quoted by the
Lender making such Loan in accordance with Section 2.2.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

 

(b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan or a Bid Rate Loan, in
arrears on the last day of each Interest Period therefor, and (iii) in the case
of any Loan, in arrears upon the payment, prepayment or

 

- 34 -



--------------------------------------------------------------------------------

Continuation thereof or the Conversion of such Loan to a Loan of another Type
(but only on the principal amount so paid, prepaid, Continued or Converted).
Interest payable at the Post-Default Rate shall be payable from time to time on
demand. Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrower. All determinations by the
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

 

Section 2.6. Number of Interest Periods.

 

There may be no more than 6 different Interest Periods for LIBOR Loans and Bid
Rate Loans, collectively outstanding at the same time (for which purpose
Interest Periods described in different lettered clauses of the definition of
the term “Interest Period” shall be deemed to be different Interest Periods even
if they are coterminous).

 

Section 2.7. Repayment of Loans.

 

(a) Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Termination Date.

 

(b) Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, each Bid Rate Loan on the
last day of the Interest Period of such Bid Rate Loan.

 

Section 2.8. Prepayments.

 

(a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan (other
than a Bid Rate Loan) in whole or in part at any time without premium or
penalty. Bid Rate Loans may not be prepaid at the option of the Borrower. The
Borrower shall give the Agent notice of any prepayment of a Loan before
10:00 a.m. (i) in the case of LIBOR Loans, on the date three Business Days prior
to the proposed date of such prepayment and (ii) in the case of any other Loans,
on the date one Business Day prior to the proposed date of such prepayment.

 

(b) Mandatory. If at any time the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities, the aggregate principal amount of all outstanding Bid Rate Loans
and the aggregate principal amount of all outstanding Swingline Loans, exceeds
the aggregate amount of the Commitments in effect at such time, the Borrower
shall immediately pay to the Agent for the accounts of the Lenders the amount of
such excess. Such payment shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Collateral Account
for application to any Reimbursement Obligations. If the Borrower is required to
pay any outstanding LIBOR Loans or Bid Rate Loans by reason of this Section
prior to the end of the applicable Interest Period therefor, the Borrower shall
pay all amounts due under Section 4.4.

 

- 35 -



--------------------------------------------------------------------------------

Section 2.9. Continuation.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 10:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or while a Default or Event
of Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 2.10. Conversion.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the Agent,
Convert all or a portion of a Loan of one Type into a Loan of another Type. Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the
date of Conversion on the principal amount so Converted. Each such Notice of
Conversion shall be given not later than 10:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans.
Promptly after receipt of a Notice of Conversion, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.

 

Section 2.11. Notes.

 

(a) Revolving Note. The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit K (each a “Revolving Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed.

 

- 36 -



--------------------------------------------------------------------------------

(b) Bid Rate Notes. The Bid Rate Loans made by any Lender shall, in addition to
this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit L (each a “Bid Rate Note”), payable to the
order of such Lender and otherwise duly completed.

 

(c) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error.

 

(d) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall, at the expense of
such Lender, execute and deliver to such Lender a new Note dated the date of
such lost, stolen, destroyed or mutilated Note.

 

Section 2.12. Extension of Termination Date.

 

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days but not more than one
year prior to the current Termination Date, a written request for such extension
(an “Extension Request”). The Agent shall forward to each Lender a copy of the
Extension Request delivered to the Agent promptly upon receipt thereof. Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for one year: (a) immediately prior to such extension and immediately
after giving effect thereto, no Default or Event of Default shall exist, (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party would be
true and correct immediately after giving effect to the requested extension of
the Termination Date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and (c) the Borrower shall have paid the Fees payable under
Section 3.6.(c).

 

Section 2.13. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

 

If on the date (the “Facility Termination Date”) the Commitments are terminated
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on the Facility Termination Date, pay to the Agent an amount of money
equal to the Stated Amount of such Letter(s) of Credit for deposit into the
Collateral Account. If a drawing pursuant to any such Letter of Credit occurs on
or prior to the expiration date of such Letter of Credit, the Borrower
authorizes the Agent to use the monies deposited in the Collateral Account to
make payment to the beneficiary

 

- 37 -



--------------------------------------------------------------------------------

with respect to such drawing or the payee with respect to such presentment. If
no drawing occurs on or prior to the expiration date of such Letter of Credit,
the Agent shall withdraw the monies deposited in the Collateral Account with
respect to such outstanding Letter of Credit on or before the date 15 Business
Days after the expiration date of such Letter of Credit and apply such funds to
the Obligations, if any, then due and payable in the order prescribed by
Section 10.4.

 

Section 2.14. Voluntary Reductions of the Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans and Bid Rate
Loans) at any time and from time to time without penalty or premium upon not
less than 5 Business Days prior written notice to the Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction and shall be irrevocable once given and
effective only upon receipt by the Agent; provided, however, that if the
Borrower seeks to reduce the aggregate amount of the Commitments below
$100,000,000, then the Commitments shall be reduced to zero and except as
otherwise provided herein, the provisions of this Agreement shall terminate. The
Agent will promptly transmit such notice to each Lender. The Commitments, once
terminated or reduced may not be increased or reinstated.

 

Section 2.15. Increase of Commitments.

 

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date through and including the date 180 days
prior to the Termination Date to request increases in the aggregate amount of
the Commitments (provided that after giving effect to any increases in the
Commitments pursuant to this Section, the aggregate amount of the Commitments
may not exceed $400,000,000) by providing written notice to the Agent, which
notice shall be irrevocable once given. No Lender shall be required to increase
its Commitment and any new Lender becoming a party to this Agreement in
connection with any such requested increase must be an Eligible Assignee. If a
new Lender becomes a party to this Agreement, or if any existing Lender agrees
to increase its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or increases its Commitment, in the case of an existing Lender) (and
as a condition thereto) purchase from the other Lenders its Commitment
Percentage (as determined after giving effect to the increase of Commitments) of
any outstanding Revolving Loans, by making available to the Agent for the
account of such other Lenders, in same day funds, an amount equal to the sum of
(A) the portion of the outstanding principal amount of such Revolving Loans to
be purchased by such Lender plus (B) the aggregate amount of payments previously
made by the other Lenders under Section 2.4.(j) which have not been repaid plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans. The Borrower shall pay to
the Lenders amounts payable, if any, to such Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans. No increase of the
Commitments may be effected under this Section if (x) a Default or Event of
Default exists on the effective date of such increase or (y) any representation
or warranty made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which any such Loan Party is a party is not (or would not be)
true or correct on the

 

- 38 -



--------------------------------------------------------------------------------

effective date of such increase (except for representations or warranties which
expressly relate solely to an earlier date). In connection with any increase in
the aggregate amount of the Commitments pursuant to this subsection, (a) any
Lender becoming a party hereto shall execute such documents and agreements as
the Agent may reasonably request and (b) the Borrower shall make appropriate
arrangements so that each new Lender, and any existing Lender increasing its
Commitment, receives a new or replacement Note, as appropriate, in the amount of
such Lender’s Commitment within 2 Business Days of the effectiveness of the
applicable increase in the aggregate amount of Commitments.

 

Section 2.16. Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan and the Agent shall not be required to
issue a Letter of Credit, if immediately after the making of such Loan or the
issuance of such Letter of Credit:

 

(a) the aggregate principal amount of all outstanding Revolving Loans, together
with the aggregate principal amount of all outstanding Bid Rate Loans, the
aggregate principal amount of all outstanding Swingline Loans and the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Commitments at such time; or

 

(b) the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Commitments at such time.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1. Payments.

 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2.
and 3.3., the Agent, or any Lender for whose account any such payment is made,
may (but shall not be obligated to) debit the amount of any such payment which
is not made by such time from any special or general deposit account of the
Borrower with the Agent or such Lender, as the case may be (with notice to the
Borrower, the other Lenders and the Agent). The Borrower shall, at the time of
making each payment under this Agreement or any Note, specify to the Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than 5:00 p.m. on the date of receipt. If
the Agent fails to pay such amount to a Lender as provided in the previous
sentence, the Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect. If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for the period
of such extension.

 

- 39 -



--------------------------------------------------------------------------------

Section 3.2. Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a), the first sentence of
Section 3.6.(b) and Section 3.6.(c) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.14. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 4.6.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Loans) or their respective
Loans (in the case of Conversions and Continuations of Loans) and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous; (e) the Lenders’ participation in, and payment obligations
in respect of, Letters of Credit under Section 2.4., shall be pro rata in
accordance with their respective Commitments; (f) the Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.3., shall
be pro rata in accordance with their respective Commitments; and (g) each
mandatory prepayment of principal of Bid Rate Loans by the Borrower pursuant to
Section 2.8.(b) shall be made for account of the Lenders then owed Bid Rate
Loans pro rata in accordance with the respective unpaid principal amounts of the
Bid Rate Loans then owing to each such Lender. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.3.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

 

Section 3.3. Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the

 

- 40 -



--------------------------------------------------------------------------------

Loans made by the other Lenders or other Obligations owed to such other Lenders
in such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may be incurred by such Lender in
obtaining or preserving such benefit) pro rata in accordance with Section 3.2.
or Section 10.4. To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

 

Section 3.4. Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5. Minimum Amounts.

 

(a) Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof. Each borrowing and each Conversion of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount.

 

(b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding).

 

(c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.14. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.

 

(d) Letters of Credit. The initial Stated Amount of each Letter of Credit shall
be at least $50,000.

 

Section 3.6. Fees.

 

(a) Facility Fees. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee equal to the average daily amount of the Commitment
of such Lender (whether or not utilized) times the Facility Fee for the period
from and including the Agreement Date to but excluding the date such Commitment
is terminated or reduced to zero or the Termination Date, such fee to be paid in
arrears on (i) the last day of March, June, September

 

- 41 -



--------------------------------------------------------------------------------

and December in each year, (ii) the date of each reduction in the Commitments
(but only on the amount of the reduction) and (iii) on the Termination Date.

 

(b) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for LIBOR Loans times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full. The fees provided for in the immediately preceding sentence
shall be nonrefundable and payable in arrears on (i) the last day of March,
June, September and December in each year, (ii) the Termination Date, (iii) the
date the Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Agent. In addition, the Borrower shall pay to the
Agent for its own account and not the account of any Lender, a fronting fee in
respect of each Letter of Credit at the rate equal to one-eighth of one percent
(0.125%) per annum on the daily average Stated Amount of such Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(A) through and including the date such Letter of Credit expires or is
terminated or (B) to but excluding the date such Letter of Credit is drawn in
full. The fee provided for in the immediately preceding sentence shall be
nonrefundable and payable upon issuance of the applicable Letter of Credit. The
Borrower shall pay directly to the Agent from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged by
the Agent from time to time in like circumstances with respect to the issuance
of each Letter of Credit, drawings, amendments and other transactions relating
thereto.

 

(c) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.12., the Borrower agrees to pay to the Agent
for the account of each Lender a fee equal to fifteen one hundredths of one
percent (0.15%) of the amount of such Lender’s Commitment (whether or not
utilized). Such fee shall be due and payable in full on the date the Agent
receives the Extension Request pursuant to such Section.

 

(d) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent as may be agreed to in writing by the Borrower and
the Agent from time to time.

 

Section 3.7. Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.8. Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is

 

- 42 -



--------------------------------------------------------------------------------

the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law.

 

Section 3.9. Agreement Regarding Interest and Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iv) and in
Section 2.3.(c). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all agency fees, syndication fees, facility fees, closing
fees, letter of credit fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Agent or any Lender to third
parties or for damages incurred by the Agent or any Lender, in each case in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

 

Section 3.10. Statements of Account.

 

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

 

Section 3.11. Defaulting Lenders.

 

(a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to perform any of its obligations under this Agreement or any other
Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to, or to direct, any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate,

 

- 43 -



--------------------------------------------------------------------------------

(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall
not be paid to such Defaulting Lender and shall be held uninvested by the Agent
and either applied against the purchase price of such Loans under the following
subsection (b) or paid to such Defaulting Lender upon the Defaulting Lender’s
curing of its default.

 

(b) Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender who
is not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire all of a Defaulting Lender’s Commitment. Any Lender
desiring to exercise such right shall give written notice thereof to the Agent
and the Borrower no sooner than 2 Business Days and not later than 5 Business
Days after such Defaulting Lender became a Defaulting Lender. If more than one
Lender exercises such right, each such Lender shall have the right to acquire an
amount of such Defaulting Lender’s Commitment in proportion to the Commitments
of the other Lenders exercising such right. If after such 5th Business Day, the
Lenders have not elected to purchase all of the Commitment of such Defaulting
Lender, then the Borrower may, by giving written notice thereof to the Agent,
such Defaulting Lender and the other Lenders, either (i) demand that such
Defaulting Lender assign its Commitment to an Eligible Assignee subject to and
in accordance with the provisions of Section 12.5.(d) for the purchase price
provided for below or (ii) terminate the Commitment of such Defaulting Lender,
whereupon such Defaulting Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such purchase
or assignment, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 12.5.(d), shall pay to the Agent an assignment fee in
the amount of $7,000. The purchase price for the Commitment of a Defaulting
Lender shall be equal to the amount of the principal balance of the Loans
outstanding and owed by the Borrower to the Defaulting Lender. Prior to payment
of such purchase price to a Defaulting Lender, the Agent shall apply against
such purchase price any amounts retained by the Agent pursuant to the last
sentence of the immediately preceding subsection (a). The Defaulting Lender
shall be entitled to receive amounts owed to it by the Borrower under the Loan
Documents which accrued prior to the date of the default by the Defaulting
Lender, to the extent the same are received by the Agent from or on behalf of
the Borrower. There shall be no recourse against any Lender or the Agent for the
payment of such sums except to the extent of the receipt of payments from any
other party or in respect of the Loans.

 

Section 3.12. Taxes.

 

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any

 

- 44 -



--------------------------------------------------------------------------------

present or future excise, stamp or other taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges of any nature whatsoever
imposed by any taxing authority, but excluding (i) franchise taxes, (ii) any
taxes (other than withholding taxes) that would not be imposed but for a
connection between the Agent or a Lender and the jurisdiction imposing such
taxes (other than a connection arising solely by virtue of the activities of the
Agent or such Lender pursuant to or in respect of this Agreement or any other
Loan Document), (iii) any taxes imposed on or measured by any Lender’s assets,
net income, receipts or branch profits, and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

 

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

 

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

 

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

 

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
Participant establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Internal Revenue
Code. Each such Lender or Participant shall (x)

 

- 45 -



--------------------------------------------------------------------------------

deliver further copies of such forms or other appropriate certifications on or
before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrower or the Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Agent. The Borrower shall not be required to pay any
amount pursuant to last sentence of subsection (a) above to any Lender or
Participant that is organized under the laws of a jurisdiction outside of the
United States of America or the Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender,
Participant or the Agent, as applicable, fails to comply with the requirements
of this subsection. If any such Lender or Participant fails to deliver the above
forms or other documentation, then the Agent may withhold from any payments to
be made to such Lender under any of the Loan Documents such amounts as are
required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Agent. The obligation of the Lenders under this Section shall survive the
termination of the Commitments, repayment of all Obligations and the resignation
or replacement of the Agent.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1. Additional Costs; Capital Adequacy.

 

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitment (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any Regulatory Change that: (i) changes the
basis of taxation of any amounts payable to such Lender under this Agreement or
any of the other Loan Documents in respect of any of such Loans or its
Commitment (other than taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges which are excluded from the definition
of Taxes pursuant to the first sentence of Section 3.12.(a)); or (ii) imposes or
modifies any reserve, special deposit or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
reserve requirement to the extent utilized in the determination of the Adjusted
Eurodollar Rate for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender to a level below that which such Lender could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies with respect to capital adequacy).

 

- 46 -



--------------------------------------------------------------------------------

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).

 

(c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Agent of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Agent or any Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Agent or such Lender, the Borrower shall pay
promptly, and in any event within 3 Business Days of demand, to the Agent for
its account or the account of such Lender, as applicable, from time to time as
specified by the Agent or a Lender, such additional amounts as shall be
sufficient to compensate the Agent or such Lender for such increased costs or
reductions in amount.

 

(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent). The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
the basis and amount of each request by the Agent or such Lender for
compensation under this Section. Absent manifest error, determinations by the
Agent or any Lender of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 

Section 4.2. Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any Adjusted Eurodollar Rate for any Interest Period:

 

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and

 

- 47 -



--------------------------------------------------------------------------------

reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period, or

 

(b) the Agent reasonably determines (which determination shall be conclusive)
that the Adjusted Eurodollar Rate will not adequately and fairly reflect the
cost to the Lenders of making or maintaining LIBOR Loans for such Interest
Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

Section 4.3. Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.6. shall be applicable).

 

Section 4.4. Compensation.

 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article V. to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from such
Lender on the requested date for such borrowing, or to Convert a Base Rate Loan
into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

 

- 48 -



--------------------------------------------------------------------------------

Section 4.5. Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not requesting compensation under such Sections, or
(b) the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or 4.3. but the obligation of the Requisite Lenders shall not
have been suspended under such Sections, then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(d) for a purchase price equal to
the aggregate principal balance of Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender. Each of the Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Agent, such Affected Lender nor any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.12. or 4.1.

 

Section 4.6. Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b), 4.2. or 4.3., then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(b) or 4.3., on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1. or 4.3. that gave rise to such Conversion no longer exist:

 

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent

 

- 49 -



--------------------------------------------------------------------------------

necessary so that, after giving effect thereto, all Loans held by the Lenders
holding LIBOR Loans and by such Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Commitments.

 

Section 4.7. Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1. Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

 

(i) Counterparts of this Agreement executed by each of the parties hereto;

 

(ii) Revolving Notes and Bid Rate Notes executed by the Borrower, payable to
each Lender (or Designated Lender, if applicable) and complying with the
applicable provisions of Section 2.11., and the Swingline Note executed by the
Borrower;

 

(iii) The Guaranty executed by each Guarantor existing as of the Effective Date;

 

(iv) The certificate or articles of incorporation of the Borrower certified by
the Secretary or Assistant Secretary of the Borrower;

 

- 50 -



--------------------------------------------------------------------------------

(v) A good standing certificate with respect to the Borrower issued as of a
recent date by the Secretary of State of the state of its incorporation and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable) of each state in which the Borrower is required to be
so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;

 

(vi) A certificate of incumbency signed by the Secretary or Assistant Secretary
of the Borrower with respect to each of the officers of the Borrower authorized
to execute and deliver the Loan Documents to which the Borrower is a party and
the officers of the Borrower then authorized to deliver Notices of Borrowing,
Notices of Swingline Borrowings, Bid Rate Quote Requests, Bid Rate Quote
Acceptances, Notices of Continuation and Notices of Conversion and to request
the issuance of Letters of Credit;

 

(vii) Copies, certified by the Secretary or Assistant Secretary of the Borrower,
of (i) the bylaws of the Borrower and (ii) all corporate (or comparable) action
taken by the Borrower to authorize the execution, delivery and performance of
the Loan Documents to which the Borrower is a party;

 

(viii) The articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
each Guarantor that is not an Immaterial Subsidiary certified by the Secretary
or Assistant Secretary (or other individual performing similar functions) of
such Guarantor;

 

(ix) A certificate of good standing or certificate of similar meaning with
respect to each Guarantor that is not an Immaterial Subsidiary issued as of a
recent date by the Secretary of State of the state of formation of each such
Guarantor and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which such Guarantor is
required to be so qualified and where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(x) A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Guarantor that is not
an Immaterial Subsidiary with respect to each of the officers of such Guarantor
authorized to execute and deliver the Loan Documents to which such Guarantor is
a party;

 

(xi) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Guarantor that is not an
Immaterial Subsidiary of (i) the by-laws of such Guarantor, if a corporation,
the operating agreement, if a limited liability company, the partnership
agreement, if a limited or general partnership, or other comparable document in
the case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Guarantor to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;

 

- 51 -



--------------------------------------------------------------------------------

(xii) An opinion of counsel to the Loan Parties (other than the Immaterial
Subsidiaries), addressed to the Agent, the Lenders and the Swingline Lender,
addressing the matters set forth in Exhibit M;

 

(xiii) The Fees then due and payable under Section 3.6., and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

 

(xiv) A Compliance Certificate calculated as of September 30, 2005 (giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date); and

 

(xv) Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request; and

 

(b) In the good faith judgment of the Agent and the Lenders:

 

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

 

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and

 

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

 

- 52 -



--------------------------------------------------------------------------------

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of the Lenders to make any Loans, and of the Agent to issue
Letters of Credit, are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct on and
as of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date). Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Borrower shall be deemed to have represented
to the Agent and the Lenders at the time such Loan is made or Letter of Credit
issued that all conditions to the occurrence of such Credit Event contained in
Article V. have been satisfied.

 

Section 5.3. Conditions as Covenants.

 

If the Lenders make any Loans, or the Agent issues a Letter of Credit, prior to
the satisfaction of all conditions precedent set forth in Sections 5.1. and
5.2., the Borrower shall nevertheless cause such condition or conditions to be
satisfied within 5 Business Days after the date of the making of such Loans or
the issuance of such Letter of Credit. Unless set forth in writing to the
contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1. Representations and Warranties.

 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrower represents and warrants to
the Agent and each Lender as follows:

 

(a) Organization; Power; Qualification. Each of the Borrower, each other Loan
Party and each other Subsidiary is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

- 53 -



--------------------------------------------------------------------------------

(b) Ownership Structure. As of the Agreement Date Part I of Schedule 6.1.(b) is
a complete and correct list of all Subsidiaries of the Borrower setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) the type of legal entity of such Subsidiary, (iii) each Person
holding any Equity Interests in such Subsidiary, (iv) the nature of the Equity
Interests held by each such Person, (v) the percentage of ownership of such
Subsidiary represented by such Equity Interests, (vi) whether such Subsidiary is
an Excluded Subsidiary and (vii) whether such Subsidiary is an Immaterial
Subsidiary. Except as disclosed in such Schedule, as of the Agreement Date
(i) each of the Borrower and its Subsidiaries owns, free and clear of all Liens,
and has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (ii) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (iii) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. As of the Agreement Date Part II of Schedule 6.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Borrower, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Borrower.

 

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein may be limited
by equitable principles generally.

 

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.

 

- 54 -



--------------------------------------------------------------------------------

(e) Compliance with Law; Governmental Approvals. The Borrower, each Subsidiary
and each other Loan Party is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including
without limitation, Environmental Laws) relating to the Borrower, a Subsidiary
or such other Loan Party except for noncompliances which, and Governmental
Approvals the failure to possess which, would not, individually or in the
aggregate, cause a Default or Event of Default or have a Material Adverse
Effect.

 

(f) Title to Properties. As of the Agreement Date, Schedule 6.1.(f) sets forth
all of the real property owned or leased by the Borrower, each other Loan Party
and each other Subsidiary. Each such Person has good, marketable and legal title
to, or a valid leasehold interest in, its respective assets.

 

(g) Existing Debt. Schedule 6.1.(g) is, as of the Agreement Date, a complete and
correct listing of all Debt of the Borrower and its Subsidiaries, including
without limitation, Guarantees of the Borrower and its Subsidiaries, and
indicating whether such Debt is Secured Debt or Unsecured Debt. The Borrower and
its Subsidiaries have performed and are in material compliance with all of the
terms of such Debt and all instruments and agreements relating thereto.

 

(h) Litigation. Except as set forth on Schedule 6.1.(h), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrower, are there any actions, suits or proceedings threatened, nor to the
knowledge of the Borrower is there any basis therefor) against or in any other
way relating adversely to or affecting the Borrower, any Subsidiary or any other
Loan Party or any of its respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower, any Subsidiary or any other
Loan Party which could reasonably be expected to have a Material Adverse Effect.

 

(i) Taxes. All federal, state and other tax returns of the Borrower, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower, any Subsidiary and each other
Loan Party and its respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment which is at the time
permitted under Section 7.5. As of the Agreement Date, none of the United States
income tax returns of the Borrower, its Subsidiaries or any other Loan Party is
under audit. All charges, accruals and reserves on the books of the Borrower and
each of its Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.

 

(j) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ending December 31, 2004, and the related
audited consolidated statements of

 

- 55 -



--------------------------------------------------------------------------------

earnings, cash flows and stockholders’ equity for the fiscal year ending on such
dates, with the opinion thereon of KPMG LLP, and (ii) the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries for the fiscal
quarter ending September 30, 2005, and the related unaudited consolidated
statements of earnings, cash flows and stockholders’ equity of the Borrower and
its consolidated Subsidiaries for the period of three fiscal quarters ending on
such date. Such financial statements (including in each case related schedules
and notes) are complete and correct and present fairly, in accordance with GAAP,
the consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). Neither the Borrower nor any
of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements.

 

(k) No Material Adverse Change. Since December 31, 2004, there has been no
material adverse change in the business, assets, liabilities, condition
(financial or otherwise), results of operations or business prospects of the
Borrower and its consolidated Subsidiaries taken as a whole. Each of the
Borrower and the other Loan Parties is Solvent and the Borrower and its
Subsidiaries, taken as a whole, are Solvent.

 

(l) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

 

(m) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any Subsidiary or any other Loan Party constitute “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

 

(n) Absence of Material Defaults. Neither the Borrower, any Subsidiary nor any
other Loan Party is in default under its certificate or articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, a
determination of

 

- 56 -



--------------------------------------------------------------------------------

materiality, the satisfaction of any condition, or any combination of the
foregoing, would constitute, a default or event of default by the Borrower, any
Subsidiary or any other Loan Party under any agreement (other than this
Agreement) or judgment, decree or order to which the Borrower or any Subsidiary
or other Loan Party is a party or by which the Borrower or any Subsidiary or
other Loan Party or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, have a
Material Adverse Effect.

 

(o) Environmental Laws. Each of the Borrower, its Subsidiaries and the other
Loan Parties has obtained all Governmental Approvals which are required under
Environmental Laws and is in compliance with all terms and conditions of such
Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) the Borrower is not aware of, and has not received notice
of, any past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Borrower, its
Subsidiaries and each other Loan Party, may interfere with or prevent compliance
or continued compliance with Environmental Laws, or may give rise to any
common-law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any pollutant, contaminant, chemical, or industrial,
toxic, or other Hazardous Material, and (ii) there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the Borrower’s
knowledge after due inquiry, threatened, against the Borrower, its Subsidiaries
and each other Loan Party relating in any way to Environmental Laws.

 

(p) Investment Company; Public Utility Holding Company. Neither the Borrower nor
any Subsidiary nor any other Loan Party is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, (ii) a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (iii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or to consummate the transactions contemplated by this Agreement
or to perform its obligations under any Loan Document to which it is a party.

 

(q) Margin Stock. Neither the Borrower, any Subsidiary nor any other Loan Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

 

(r) Affiliate Transactions. Except as permitted by Section 9.10., neither the
Borrower, any Subsidiary nor any other Loan Party is a party to or bound by any
agreement or arrangement (whether oral or written) to which any Affiliate of the
Borrower, any Subsidiary or any other Loan Party is a party.

 

- 57 -



--------------------------------------------------------------------------------

(s) Intellectual Property. Each of the Borrower, each other Loan Party and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trade secret,
trade name, copyright, or other proprietary right of any other Person. The
Borrower, each other Loan Party and each other Subsidiary have taken all such
steps as they reasonably deem necessary to protect their respective rights under
and with respect to such Intellectual Property. No material claim has been
asserted by any Person with respect to the use of any Intellectual Property by
the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any Intellectual Property. The use
of such Intellectual Property by the Borrower, its Subsidiaries and the other
Loan Parties, does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

 

(t) Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged in the business of acquiring, owning, financing, leasing, managing,
developing and selling retail, office and industrial real property generally
leased to credit-worthy tenants under net leases, together with other business
activities incidental thereto.

 

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

 

(v) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any Subsidiary or any other Loan Party in connection
with or relating in any way to this Agreement, contained any untrue statement of
a fact material to the creditworthiness of the Borrower, any Subsidiary or any
other Loan Party or omitted to state a material fact necessary in order to make
such statements contained therein, in light of the circumstances under which
they were made, not misleading. All financial statements furnished to the Agent
or any Lender by, on behalf of, or at the direction of, the Borrower, any
Subsidiary or any other Loan Party in connection with or relating in any way to
this Agreement, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods. All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any Subsidiary or any other Loan Party that have been or
may hereafter be made available to the Agent or any Lender were or will be
prepared in good faith based on reasonable assumptions. As of the Effective
Date, no fact is known to the Borrower which has had, or may in the future have
(so far as the Borrower can reasonably foresee), a Material Adverse Effect which
has not been set forth in the

 

- 58 -



--------------------------------------------------------------------------------

financial statements referred to in Section 6.1.(j) or in such information,
reports or other papers or data or otherwise disclosed in writing to the Agent
and the Lenders.

 

(w) REIT Status. The Borrower qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Internal Revenue Code to allow the
Borrower to maintain its status as a REIT.

 

(x) Unencumbered Assets. As of the Agreement Date, Schedule 6.1.(x) is a correct
and complete list of all Unencumbered Assets. Each of the assets included by the
Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definition of “Unencumbered Asset”.

 

(y) Foreign Assets Control. None of the Borrower, any Subsidiary or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.

 

Section 6.2. Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower prior to the Agreement Date
and delivered to the Agent or any Lender in connection with closing the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrower in favor of the Agent or any of the Lenders
under this Agreement. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date, the date on which any extension of the
Termination Date is effectuated pursuant to Section 2.12. and the date of the
occurrence of any Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
permitted hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

- 59 -



--------------------------------------------------------------------------------

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:

 

Section 7.1. Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.7., the Borrower shall, and shall
cause each Subsidiary and each other Loan Party to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2. Compliance with Applicable Law.

 

The Borrower shall, and shall cause each Subsidiary and each other Loan Party
to, comply with all Applicable Laws, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect.

 

Section 7.3. Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, (a) protect and
preserve all of its material properties, including, but not limited to, all
Intellectual Property, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) make or cause
to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4. Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain
insurance (on a full replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect if requested, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby. Subject to the requirements of any
applicable lease, the Borrower shall, and shall cause its Subsidiaries to, apply
any proceeds from such insurance coverage with respect to any Unencumbered Asset
to either (i) repair or rebuild the property for which such proceeds are being
received, (ii) acquire a substantially equivalent property or (iii) repay
Obligations.

 

Section 7.5. Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and

 

- 60 -



--------------------------------------------------------------------------------

rentals which, if unpaid, might become a Lien on any properties of such Person;
provided, however, that this Section shall not require the payment or discharge
of any such tax, assessment, charge, levy or claim which is being contested in
good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
the Borrower, such Subsidiary or such other Loan Party, as applicable, in
accordance with GAAP.

 

Section 7.6. Visits and Inspections.

 

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at all times subject to the rights of tenants under their respective leases, to:
(a) visit and inspect all properties of the Borrower or such Subsidiary or other
Loan Party to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the Agent,
the Borrower shall execute an authorization letter addressed to the Borrower’s
accountants authorizing the Agent to discuss the financial affairs of the
Borrower and any Subsidiary or any other Loan Party with its accountants;
provided, however, so long as no Default or Event of Default exists, the
Borrower shall have the right to have a representative present during any such
discussions. The Borrower shall reimburse the Agent and, if an Event of Default
exists, the Lenders, for their costs and expenses incurred in connection with
the exercise of their rights under this Section.

 

Section 7.7. Use of Proceeds; Letters of Credit.

 

The Borrower shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only. The Borrower and the Guarantors shall not, and
shall not permit any other Loan Party or any of their respective Subsidiaries
to, use any part of such proceeds or any Letter of Credit (a) to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however, the
Borrower may use proceeds of the Loans and Letters of Credit to purchase the
Borrower’s common stock so long as such use will not result in any of the Loans,
Letters of Credit or other Obligations being considered to be “purpose credit”
directly or indirectly secured by margin stock within the meaning of Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System or
(b) fund any operations in, finance any investments or activities in, or make
any payments to, a Sanctioned Person or Sanctioned Entity.

 

Section 7.8. Environmental Matters.

 

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be

 

- 61 -



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. If the Borrower, any Subsidiary or
any other Loan Party shall (a) receive notice that any violation of any
Environmental Law may have been committed or is about to be committed by such
Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Borrower, any
Subsidiary or any other Loan Party alleging violations of any Environmental Law
or requiring the Borrower, any Subsidiary or any other Loan Party to take any
action in connection with the release of Hazardous Materials or (c) receive any
notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and such notices, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
the Borrower shall provide the Agent and each Lender with a copy of such notice
promptly, and in any event within 10 Business Days, after the receipt thereof by
the Borrower, any Subsidiary or any other Loan Party. The Borrower shall, and
shall cause its Subsidiaries and the other Loan Parties to, take promptly all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws.

 

Section 7.9. Books and Records.

 

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

 

Section 7.10. Further Assurances.

 

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

 

Section 7.11. New Subsidiaries/Guarantors.

 

(a) Requirement to Become Guarantor. Within 30 calendar days of any Person
(other than an Excluded Subsidiary) becoming a Subsidiary after the Effective
Date, the Borrower shall deliver to the Agent each of the following items, each
in form and substance satisfactory to the Agent: (i) an Accession Agreement
executed by such Subsidiary and, (ii) unless such Subsidiary is an Immaterial
Subsidiary, the items that would have been delivered under
Sections 5.1.(a)(viii) through (xii) and (xv) if such Subsidiary had been one on
the Effective Date; provided, however, promptly (and in any event within 10
Business Days) upon any Subsidiary ceasing to qualify as an Excluded Subsidiary,
such Subsidiary shall comply with the provisions of this Section. Upon the
request of any Lender, the Agent shall send to such Lender a copy of each of the
foregoing items received by the Agent with respect to a Subsidiary.

 

(b) Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
from the Guaranty so long as: (i) such Guarantor meets, or will meet
simultaneously with its release from the

 

- 62 -



--------------------------------------------------------------------------------

Guaranty, all of the provisions of the definition of the term “Excluded
Subsidiary” and none of the Guarantor’s Properties or other assets are to be
taken into account when calculating Unencumbered Asset Value; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; and (iv) the Agent shall have
received such written request at least 10 Business Days prior to the requested
date of release. Delivery by the Borrower to the Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.

 

Section 7.12. REIT Status.

 

The Borrower shall at all times maintain its status as a REIT.

 

Section 7.13. Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

 

Section 8.1. Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of earnings, and cash flows of the Borrower
and its Subsidiaries for such period, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous fiscal year, all of which shall be certified by the chief executive
officer or chief financial officer of the Borrower, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).

 

- 63 -



--------------------------------------------------------------------------------

Section 8.2. Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Borrower), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of earnings,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (a) the
chief executive officer or chief financial officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period and (b) independent certified public accountants of recognized national
standing acceptable to the Agent, whose certificate shall be unqualified and in
scope and substance satisfactory to the Requisite Lenders and who shall have
authorized the Borrower to deliver such financial statements and certification
thereof to the Agent and the Lenders pursuant to this Agreement.

 

Section 8.3. Compliance Certificate; Additional Information.

 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit N (a
“Compliance Certificate”) executed by the chief financial officer of the
Borrower: (a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 9.1., 9.2. and 9.4. and (b) stating
that, to the best of his or her knowledge, information and belief after due
inquiry, no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred,
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure. Together with any Compliance Certificate
delivered with financial statements furnished pursuant to Sections 8.1. and
8.2., the Borrower shall deliver reports, in form and detail satisfactory to the
Agent, setting forth (a) a statement of Funds From Operations for the fiscal
quarter then ending; (b) all Capital Expenditures made during the fiscal quarter
then ended; (c) a description of all Properties acquired during such fiscal
quarter, including the net operating income of each such Property, acquisition
costs and related mortgage debt and such other information as the Agent may
request; and (d) all Unencumbered Assets at the end of such fiscal quarter.

 

Section 8.4. Other Information.

 

(a) Management Letter Comments. Promptly upon receipt thereof, copies of all
management letter comments, if any, submitted to the Borrower or its Board of
Directors by its independent public accountants;

 

(b) Securities Filings. Promptly upon, and in any event within 10 Business Days
of, the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless requested by the Agent) and any registration statements
on Form S-8 or its equivalent), reports

 

- 64 -



--------------------------------------------------------------------------------

on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other periodic
reports which the Borrower, any Subsidiary or any other Loan Party shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c) Shareholder Information; Press Releases. Promptly upon the mailing thereof
to the shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party;

 

(d) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

 

(e) Litigation. To the extent the Borrower, any other Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Loan Party or any other Subsidiary or any of their
respective properties, assets or businesses which could reasonably be expected
to have a Material Adverse Effect, and prompt notice of the receipt of notice
that any United States income tax returns of the Borrower, any other Loan Party
or any other Subsidiary are being audited;

 

(f) Modification of Organizational Documents. A copy of any material amendment
to the certificate or articles of incorporation, bylaws, partnership agreement
or other similar organizational documents of the Borrower or any other Loan
Party promptly upon, and in any event within 15 Business Days of, the
effectiveness thereof;

 

- 65 -



--------------------------------------------------------------------------------

(g) Change of Management or Financial Condition. Prompt notice of any material
change in the executive management of the Borrower, any Subsidiary or any other
Loan Party and any change in the business, assets, liabilities, condition
(financial or otherwise), results of operations or business prospects of the
Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have a Material Adverse Effect;

 

(h) Default. Notice of the occurrence of any Default or Event of Default
promptly upon a Responsible Officer of the Borrower, any other Loan Party or any
other Subsidiary obtaining knowledge thereof;

 

(i) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against the Borrower, any Subsidiary or any other
Loan Party of any of their respective properties or assets;

 

(j) Notice of Violations of Law. Prompt notice if the Borrower, any Subsidiary
or any other Loan Party shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law, or any inquiry with
respect to any matters, in either case which could reasonably be expected to
have a Material Adverse Effect;

 

(k) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any assets having a book value or fair market value in excess of
$50,000,000 in the aggregate of the Borrower, any Subsidiary or any other Loan
Party to any Person other than the Borrower, any Subsidiary or any other Loan
Party;

 

(l) Ratings Change. Notice of a change in any Credit Rating within two Business
Days of the occurrence of such change;

 

(m) Patriot Act Information. From time to time and promptly upon each request,
information identifying the Borrower as a Lender may request in order to comply
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

 

(n) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower or any of
its Subsidiaries as the Agent or any Lender may reasonably request.

 

- 66 -



--------------------------------------------------------------------------------

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:

 

Section 9.1. Financial Covenants.

 

The Borrower shall not permit:

 

(a) Maximum Leverage Ratio. The ratio of (i) Total Liabilities to (ii) Total
Assets, to exceed 0.60 to 1.00 at any time.

 

(b) Minimum Fixed Charge Ratio. The ratio of (i) EBITDA for the fiscal quarter
of the Borrower most recently ended to (ii) Fixed Charges for such period, to be
less than 1.75 to 1.0 at any time.

 

(c) Unencumbered Asset Ratio. The ratio of (i) Unencumbered Asset Value to
(ii) Unsecured Debt of the Borrower and its Subsidiaries, to be less than 1.75
to 1.0 at any time.

 

(d) Unencumbered Interest Ratio. The ratio of (i) the sum of (A) Gross Lease
Revenues attributable to Properties that are Unencumbered Assets for the fiscal
quarter of the Borrower most recently ended minus (B) an imputed management fee
in the amount of 2.0% of the aggregate rents received by the Borrower and the
Guarantors with respect to such Unencumbered Assets during such period plus
(C) Eligible Mortgage Income for such period to (ii) Interest Expense in respect
of Unsecured Debt of the Borrower and its Subsidiaries for such period, to be
less than 2.0 to 1.0 at any time.

 

(e) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less than
(i) $715,000,000 plus (ii) 85.0% of the Net Proceeds of all Equity Issuances
effected by the Borrower or any Subsidiary after September 30, 2005 (other than
Equity Issuances to the Borrower or any Subsidiary).

 

(f) Maximum Secured Debt Ratio. The ratio of (i) Secured Debt of the Borrower
and its Subsidiaries to (ii) Total Assets, to exceed 0.30 to 1.0 at any time.

 

(g) Revenues from Ground Leases. The ratio (expressed as a percentage) of
(i) the aggregate income of the Borrower and its Subsidiaries from ground
leases, including without limitation, all Ground Leases, for any fiscal quarter
ending during the term of this Agreement to (ii) Gross Lease Revenues for such
fiscal quarter, to exceed 5.0%.

 

Section 9.2. Restricted Payments.

 

The Borrower and the Guarantors will not, and will not permit any of their
respective Subsidiaries to, declare or make any Restricted Payments; provided,
however, that (a) Subsidiaries of the Borrower may make Restricted Payments to
the Borrower or other Subsidiaries of the Borrower; (b) the Borrower and the
UPREIT may declare or make cash distributions to their shareholders and
partners, respectively, during any period of four consecutive fiscal quarters in
an aggregate amount not to exceed 100% of Funds Available for Distribution for
such four quarter period; and (c) subject to the following sentence, if a
Default or Event of Default exists, the Borrower and the UPREIT may only declare
or make cash distributions to their shareholders and partners, respectively,
during any fiscal year in an aggregate amount not to exceed the lesser of
(i) the amount otherwise permitted to be declared or

 

- 67 -



--------------------------------------------------------------------------------

made under the immediately preceding clause (b) and (ii) the minimum amount
necessary for the Borrower to remain in compliance with Section 7.12.
Notwithstanding the foregoing, if a Default or Event of Default specified in
Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) shall
exist, or if as a result of the occurrence of any other Event of Default any of
the Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
and the Guarantors will not, and will not permit any of their respective
Subsidiaries to, declare or make any Restricted Payments whatsoever.

 

Section 9.3. Debt.

 

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, incur, assume, or otherwise become obligated in respect of any Debt
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

 

Section 9.4. Certain Permitted Investments.

 

The Borrower and the Guarantors shall not, and shall not permit any of their
Subsidiaries to, make any Investment, or otherwise own the following items,
which would cause the aggregate value of such holdings of the Borrower, the
Guarantors and such Subsidiaries to exceed the applicable limits set forth
below:

 

(a) Investments in Unconsolidated Affiliates such that the aggregate book value
of such Investments determined in accordance with GAAP exceeds 15.0% of Total
Assets at any time;

 

(b) Mortgage Receivables, including without limitation, Eligible Mortgage Notes
Receivable, such that the aggregate book value of all such Mortgage Receivables
exceeds 10.0% of Total Assets;

 

(c) raw land, such that the current book value of all raw land exceeds 5.0% of
Total Assets;

 

(d) real property under construction such that the aggregate Construction Budget
for all such real property exceeds 15.0% of Total Assets;

 

(e) Investments owned by the Borrower on or prior to September 30, 2005, in
loans and interests in securitized pools of promissory notes, mortgage loans,
chattel paper, leases or similar financial assets, such that the aggregate value
(determined on the basis of lower of cost or fair value) of all such Investments
exceeds 5.0% of Total Assets; and

 

(f) Mezzanine Investments, such that the aggregate book value of all such
Mezzanine Investments exceeds 10.0% of Total Assets.

 

- 68 -



--------------------------------------------------------------------------------

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a), (b), (c), (e) and
(f) shall not exceed 30.0% of Total Assets at any time.

 

Section 9.5. Conduct of Business.

 

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, engage in any type of business except as described in Section 6.1.(t).

 

Section 9.6. Liens; Negative Pledges; Other Matters.

 

(a) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create, assume, or incur any Lien (other than Permitted Liens) upon
any of its properties, assets, income or profits of any character whether now
owned or hereafter acquired if immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, a Default or Event of Default
is or would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

 

(b) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (ii) pay any Debt owed to the
Borrower or any Subsidiary; (iii) make loans or advances to the Borrower or any
Subsidiary; or (iv) transfer any of its property or assets to the Borrower or
any Subsidiary.

 

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

 

(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;

 

(b) the Borrower, each Subsidiary and each other Loan Party may sell, transfer
or dispose of assets among themselves;

 

(c) the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business; and

 

- 69 -



--------------------------------------------------------------------------------

(d) a Person may merge with and into the Borrower, any Subsidiary or any Loan
Party so long as (i) the Borrower, such Subsidiary or such Loan Party, as
applicable, is the survivor of such merger, (ii) immediately prior to such
merger, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, and (iii) the Borrower shall
have given the Agent and the Lenders at least 10 Business Days’ prior written
notice of such merger (except that such prior notice shall not be required in
the case of the merger of a Subsidiary with and into the Borrower).

 

If, as a result of the consummation of any transaction described in the
immediately preceding clause (a) or (b), a Person would become a Subsidiary that
has assets having a book value or fair market value in excess of $50,000,000 in
the aggregate and that is not an Excluded Subsidiary, the Borrower shall not
permit the consummation of such transaction unless the items described in
Section 7.11.(a) are delivered to the Agent at the time of the consummation of
such transaction.

 

Section 9.8. Fiscal Year.

 

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

 

Section 9.9. Modifications of Organizational Documents.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.10. Transactions with Affiliates.

 

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) transactions in the ordinary course of
and pursuant to the reasonable requirements of the business of the Borrower or
any of its Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate or
(b) which are approved by the independent directors of the Borrower.

 

Section 9.11. ERISA Exemptions.

 

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

 

- 70 -



--------------------------------------------------------------------------------

ARTICLE X. DEFAULT

 

Section 10.1. Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.

 

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.

 

(c) Default in Performance. (i) The Borrower shall fail to perform or observe
any term, covenant, condition or agreement contained in Section 8.4.(h) or in
Article IX. or (ii) the Borrower or any other Loan Party shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and, in the case of this clause (ii) only, such
failure shall continue for a period of 30 days after the earlier of (x) the date
upon which a Responsible Officer of the Borrower or such Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Agent.

 

(d) Material Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of the Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of the Borrower or any other Loan Party to
the Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.

 

(e) Debt Cross-Default.

 

(i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay when
due and payable, after the expiration of any applicable notice and cure period,
the principal of, or interest on, any Debt (other than the Loans) having an
aggregate outstanding principal amount of $15,000,000 or more (“Material Debt”);
or

 

(ii) (x) the maturity of any Material Debt shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Debt or (y) any Material Debt shall have been required to be prepaid or
repurchased prior to the stated maturity thereof; or

 

- 71 -



--------------------------------------------------------------------------------

(iii) any other event shall exist which, with or without the passage of time,
the giving of notice, or both, would permit any holder or holders of Material
Debt, any trustee or agent acting on behalf of such holder or holders or any
other Person, to accelerate the maturity of any such Material Debt or require
any such Material Debt to be prepaid or repurchased prior to its stated
maturity; or

 

(iv) there occurs under any Swap Agreement an Early Termination Date (as defined
in such Swap Agreement) resulting from (A) any event of default under such Swap
Agreement as to which any Loan Party is the Defaulting Party (as defined in such
Swap Agreement) or (B) any Termination Event (as so defined) under such Swap
Agreement as to which any Loan Party is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by any Loan Party as a result
thereof is $15,000,000 or more.

 

(f) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
Subsidiary shall: (i) commence a voluntary case under the Bankruptcy Code of
1978, as amended, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Subsidiary in any
court of competent jurisdiction seeking: (i) relief under the Bankruptcy Code of
1978, as amended, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Borrower, such Subsidiary or such other Loan Party (including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

 

(h) Litigation; Enforceability. The Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any

 

- 72 -



--------------------------------------------------------------------------------

Governmental Authority the validity or enforceability of this Agreement, any
Note or any other Loan Document or this Agreement, any Note, the Guaranty or any
other Loan Document shall cease to be in full force and effect (except as a
result of the express terms thereof).

 

(i) Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any Subsidiary or any other Loan Party,
by any court or other tribunal and (i) such judgment or order shall continue for
a period of 60 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
exceeds, individually or together with all other such outstanding judgments or
orders entered against the Borrower, such Subsidiaries and such other Loan
Parties, $15,000,000 or (B) in the case of an injunction or other non-monetary
judgment, such judgment could reasonably be expected to have a Material Adverse
Effect.

 

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any Subsidiary or any
other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, $15,000,000 in amount and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 60 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

 

(k) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $15,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $15,000,000.

 

(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

 

(m) Change of Control.

 

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or

 

- 73 -



--------------------------------------------------------------------------------

becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35.0% of the total voting power of the then outstanding
voting stock of the Borrower; or

 

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office.

 

Section 10.2. Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a) Acceleration; Termination of Facilities.

 

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 10.5. and (iii) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders,
the Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, the obligation of the Lenders to make Revolving Loans, the
Swingline Commitment, the obligation of the Swingline Lender to make Swingline
Loans, and the obligation of the Agent to issue Letters of Credit hereunder,
shall all immediately and automatically terminate.

 

(ii) Optional. If any other Event of Default shall exist, the Agent shall, at
the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such other Event of Default for deposit into the
Collateral Account pursuant to Section 10.5. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments and the obligation of the Lenders to make Loans hereunder and
the

 

- 74 -



--------------------------------------------------------------------------------

obligation of the Agent to issue Letters of Credit hereunder. Further, if the
Agent has exercised any of the rights provided under the preceding sentence, the
Swingline Lender shall: (x) declare the principal of, and accrued interest on,
the Swingline Loans and the Swingline Note at the time outstanding, and all of
the other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) terminate the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans.

 

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

 

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

 

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower and its Subsidiaries, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower and
its Subsidiaries and to exercise such power as the court shall confer upon such
receiver.

 

Section 10.3. Remedies Upon Default.

 

Upon the occurrence of a Default specified in Sections 10.1.(f) or 10.1.(g), the
Commitments shall immediately and automatically terminate.

 

Section 10.4. Allocation of Proceeds.

 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a) amounts due to the Agent in respect of fees and expenses due under
Section 12.2.;

 

(b) amounts due to the Lenders in respect of fees and expenses due under
Section 12.2.;

 

(c) payments of interest on Swingline Loans;

 

(d) payments of interest on all other Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;

 

- 75 -



--------------------------------------------------------------------------------

(e) payments of principal of Swingline Loans;

 

(f) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Agent for deposit into the Collateral Account;

 

(g) amounts due the Agent and the Lenders pursuant to Sections 11.7. and 12.9.;

 

(h) payments of all other amounts due and owing by the Borrower and the other
Loan Parties under any of the Loan Documents, if any, to be applied for the
ratable benefit of the Lenders; and

 

(i) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

 

Section 10.5. Collateral Account.

 

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Agent, for the ratable benefit of the Agent and the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.

 

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

 

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account and proceeds
thereof to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.

 

- 76 -



--------------------------------------------------------------------------------

(d) If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.

 

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities then due and owing, the Agent shall, from
time to time, at the request of the Borrower, deliver to the Borrower within
10 Business Days after the Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Collateral Account as exceeds the
aggregate amount of the Letter of Credit Liabilities at such time.

 

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

 

Section 10.6. Performance by Agent.

 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.

 

Section 10.7. Rights Cumulative.

 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

ARTICLE XI. THE AGENT

 

Section 11.1. Authorization and Action.

 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the

 

- 77 -



--------------------------------------------------------------------------------

benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.

 

Section 11.2. Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (e) shall not be responsible to any Lender for the

 

- 78 -



--------------------------------------------------------------------------------

due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.

 

Section 11.3. Notice of Defaults.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.4. Wachovia as Lender.

 

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity. Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 

Section 11.5. Approvals of Lenders.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in

 

- 79 -



--------------------------------------------------------------------------------

respect thereof. Each Lender shall reply promptly, but in any event within 10
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication. Except as otherwise
provided in this Agreement and except with respect to items requiring the
unanimous consent or approval of the Lenders under Section 12.6., unless a
Lender shall give written notice to the Agent that it specifically objects to
the recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the applicable time
period for reply, such Lender shall be deemed to have conclusively approved of
or consented to such recommendation or determination.

 

Section 11.6. Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the Loan Parties, the Subsidiaries
and other Persons, its review of the Loan Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Agent, or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.

 

Section 11.7. Indemnification of Agent.

 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities,

 

- 80 -



--------------------------------------------------------------------------------

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Agent (in its capacity as
Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or if the Agent fails to follow
the written direction of the Requisite Lenders unless such failure results from
the Agent following the advice of counsel to the Agent of which advice the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding proviso, each Lender agrees to reimburse the Agent
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees of the counsel(s) of the
Agent’s own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought by the Agent to enforce the terms of the Loan Documents and/or
collect any Obligations, any “lender liability” suit or claim brought against
the Agent and/or the Lenders, and any claim or suit brought against the Agent,
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement. If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

 

Section 11.8. Successor Agent.

 

The Agent may resign at any time as Agent under the Loan Documents by giving at
least 30 days’ prior written notice thereof to the Lenders and the Borrower. The
Agent may be removed as Agent under the Loan Documents for good cause by all of
the Lenders (other than the Lender then acting as Agent) upon at least 30 days’
prior notice. Upon any such resignation or removal, the Requisite Lenders (other
than the Lender then acting as Agent, in the case of the removal of the Agent
under the immediately preceding sentence) shall have the right to appoint a
successor Agent which appointment shall, provided no Default or Event of Default
exists, be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that the Borrower shall, in all events,
be deemed to have approved each Lender and its affiliates as a successor Agent).
If no successor Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the resigning Agent’s giving of notice of resignation or the
Lenders’ removal of the resigning Agent, then the resigning or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to

 

- 81 -



--------------------------------------------------------------------------------

serve, and otherwise shall be a commercial bank having total combined assets of
at least $50,000,000,000. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent and of the Swingline Lender, and the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents. Such
successor Agent shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the current Agent to effectively assume the
obligations of the current Agent with respect to such Letters of Credit. After
any Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.

 

Section 11.9. Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Sole Lead Arranger”, “Book
Runner,” “Syndication Agent” and “Co-Documentation Agent” are solely honorific
and imply no fiduciary responsibility on the part of the Titled Agents to the
Agent, the Borrower or any Lender and the use of such titles does not impose on
the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1. Notices.

 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Borrower:

 

Commercial Net Lease Realty, Inc.

450 S. Orange Avenue, Suite 900

Orlando, Florida 32801

Attn: Kevin B. Habicht

  Telephone: (407) 265-7348

  Telecopy: (407) 650-1044

 

If to the Agent:

 

Wachovia Bank, National Association

301 S. College St., NC0172

Charlotte, North Carolina 28288

Attn: Rex E. Rudy

  Telephone: (704) 383-6506

  Telecopy: (704) 383-6205

 

- 82 -



--------------------------------------------------------------------------------

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered. Notwithstanding the immediately preceding sentence,
all notices or communications to the Agent or any Lender under Article II. shall
be effective only when actually received. Neither the Agent nor any Lender shall
incur any liability to the any Loan Party (nor shall the Agent incur any
liability to the Lenders) for acting upon any telephonic notice referred to in
this Agreement which the Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder.

 

Section 12.2. Expenses.

 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with the use of IntraLinks, Inc., SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Agent, and the Lenders for all their
costs and expenses incurred in connection with the enforcement or preservation
of any rights under the Loan Documents, including the reasonable fees and
disbursements of their respective counsel (including the allocated fees and
expenses of in-house counsel) and any payments in indemnification or otherwise
payable by the Lenders to the Agent pursuant to the Loan Documents, (c) to pay,
and indemnify and hold harmless the Agent, and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent, and the Lenders for all their costs and expenses incurred
in connection with any bankruptcy or other proceeding of the type described in
Sections 10.1.(f) or 10.1.(g), including the reasonable fees and disbursements
of counsel to the Agent and any Lender, whether such fees and expenses are
incurred prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the Agent,
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.

 

- 83 -



--------------------------------------------------------------------------------

Section 12.3. Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time while an Event of Default exists, without prior notice
to the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or Participant subject to receipt of the
prior written consent of the Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any affiliate of the Agent or such
Lender, or such Participant, to or for the credit or the account of the Borrower
against and on account of any of the Obligations, irrespective of whether or not
any or all of the Loans and all other Obligations have been declared to be, or
have otherwise become, due and payable as permitted by Section 10.2., and
although such obligations shall be contingent or unmatured.

 

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.

 

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

 

(b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN NORTH CAROLINA OR, AT THE OPTION OF THE AGENT,
ANY STATE COURT LOCATED IN CHARLOTTE, NORTH CAROLINA, SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE
LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND

 

- 84 -



--------------------------------------------------------------------------------

EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

 

(b) Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrower.

 

(c) Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, (i) any such
participating interest must be for a constant and not a varying percentage
interest (ii) no Lender may grant a participating interest in its Commitment, or
if the Commitments have been terminated, the aggregate outstanding principal
balance of Notes held by it, in an amount less than $5,000,000 and (iii) after
giving effect to any such participation by a Lender, the amount of its
Commitment, or if the Commitments have been terminated, the aggregate
outstanding principal balance of Notes held by it, in which it has not granted
any participating interests much be equal to $5,000,000 and integral multiples
of $1,000,000 in excess thereof. Except as otherwise provided in Section 12.3.,
no Participant shall have any rights or benefits under this Agreement or any
other Loan Document. In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or

 

- 85 -



--------------------------------------------------------------------------------

termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 7.11.(b)). An assignment
or other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c). Upon
request from the Agent, a Lender shall notify the Agent of the sale of any
participation hereunder and, if requested by the Agent, certify to the Agent
that such participation is permitted hereunder.

 

(d) Any Lender may with the prior written consent of the Agent and, so long as
no Default or Event of Default exists, the Borrower (which consent, in each
case, shall not be unreasonably withheld), assign to one or more Eligible
Assignees (each an “Assignee”) all or a portion of its Commitment and its other
rights and obligations under this Agreement and the Notes; provided, however,
(i) no such consent by the Borrower shall be required in the case of any
assignment to another Lender or any affiliate of such Lender or another Lender
and no such consent by the Agent shall be required in the case of any assignment
by a Lender to any affiliate of such Lender; (ii) any partial assignment shall
be in an amount at least equal to $5,000,000 and integral multiples of
$1,000,000 in excess thereof and after giving effect to such assignment the
assigning Lender retains a Commitment, or if the Commitments have been
terminated, holds Notes having an aggregate outstanding principal balance, of at
least $5,000,000 and integral multiples of $1,000,000 in excess thereof; and
(iii) each such assignment shall be effected by means of an Assignment and
Acceptance Agreement. Upon execution and delivery of such instrument and payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
shall be deemed to be a Lender party to this Agreement as of the effective date
of the Assignment and Acceptance Agreement and shall have all the rights and
obligations of a Lender with a Commitment as set forth in such Assignment and
Acceptance Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (d), the transferor Lender, the Agent and the
Borrower shall make appropriate arrangements so that new Notes are issued to the
Assignee and such transferor Lender, as appropriate. In connection with any such
assignment, the transferor Lender shall pay to the Agent an administrative fee
for processing such assignment in the amount of $3,500.

 

(e) Any Lender (each, a “Designating Lender”) may at any time while the Borrower
has been assigned an Investment Grade Rating from either S&P or Moody’s
designate one Designated Lender to fund Bid Rate Loans on behalf of such
Designating Lender subject to the terms of this subsection (e) and the
provisions in the immediately preceding subsections (c) and (d) shall not apply
to such designation. No Lender may designate more than one Designated Lender.
The parties to each such designation shall execute and deliver to the Agent for
its acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Agent will accept such
Designation Agreement and give prompt notice thereof to the Borrower, whereupon
(i) the Borrower shall execute and deliver to the Designating Lender a
Designated Lender Note payable to the order of the Designated Lender, (ii) from
and

 

- 86 -



--------------------------------------------------------------------------------

after the effective date specified in the Designation Agreement, the Designated
Lender shall become a party to this Agreement with a right to make Bid Rate
Loans on behalf of its Designating Lender pursuant to Section 2.2. after the
Borrower has accepted a Bid Rate Loan (or portion thereof) of the Designating
Lender, and (iii) the Designated Lender shall not be required to make payments
with respect to any obligations in this Agreement except to the extent of excess
cash flow of such Designated Lender which is not otherwise required to repay
obligations of such Designated Lender which are then due and payable; provided,
however, that regardless of such designation and assumption by the Designated
Lender, the Designating Lender shall be and remain obligated to the Borrower,
the Agent and the Lenders for each and every of the obligations of the
Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 11.7. and any sums otherwise payable to the Borrower by the Designated
Lender. Each Designating Lender shall serve as the administrative agent of the
Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as administrative
agent for the Designated Lender and shall not be signed by the Designated Lender
on its own behalf and shall be binding on the Designated Lender to the same
extent as if signed by the Designated Lender on its own behalf. The Borrower,
the Agent and the Lenders may rely thereon without any requirement that the
Designated Lender sign or acknowledge the same. No Designated Lender may assign
or transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Lender. The Borrower, the Lenders and the Agent each
hereby agrees that it will not institute against any Designated Lender or join
any other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Termination Date.

 

(f) The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrower notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Acceptance Agreement shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in subsection (d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

 

- 87 -



--------------------------------------------------------------------------------

(g) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.

 

(h) A Lender may furnish any information concerning the Borrower, any other Loan
Party or any of their respective Subsidiaries in the possession of such Lender
from time to time to Assignees and Participants (including prospective Assignees
and Participants) subject to compliance with Section 12.8.

 

(i) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

 

(j) Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

 

Section 12.6. Amendments.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the existence of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of the Borrower). Notwithstanding the foregoing, without the
prior written consent of each Lender adversely affected thereby, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders (or
the Agent at the written direction of the Lenders), do any of the following:
(i) change the Commitments of the Lenders (except for (x) any increase in the
Commitments effectuated pursuant to Section 2.15. or (y) any decrease in the
Commitments effectuated pursuant to Section 2.14. or that is pro rata in
accordance with the respective amounts of the Lenders’ Commitments) or subject
the Lenders to any additional obligations; (ii) reduce the principal of, or
interest rates that have accrued or that will be charged on the outstanding
principal amount of, any Loans or Fees or other Obligations; (iii) reduce the
amount of any Fees payable hereunder; (iv) modify the definition of the term
“Termination Date” (except as contemplated under Section 2.12.) or otherwise
postpone any date fixed for any payment of any principal of, or interest on, any
Loans or any other Obligations (including the waiver of any

 

- 88 -



--------------------------------------------------------------------------------

Default or Event of Default as a result of the nonpayment of any such
Obligations as and when due), or extend the expiration date of any Letter of
Credit beyond the Termination Date; (v) amend or otherwise modify the provisions
of Section 3.2.; (vi) modify the definition of the term “Requisite Lenders”, or
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section 12.6. if
such modification would have such effect; (vii) release any Guarantor from its
obligations under the Guaranty (except as otherwise permitted under
Section 7.11.(b)); or (viii) amend or otherwise modify the provisions of
Section 2.16.(a). Further, no amendment, waiver or consent unless in writing and
signed by the Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon and any amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose set forth
therein. No course of dealing or delay or omission on the part of the Agent or
any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Except as otherwise explicitly provided for
herein or in any other Loan Document, no notice to or demand upon the Borrower
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 

Section 12.7. Nonliability of Agent and Lenders.

 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.

 

Section 12.8. Confidentiality.

 

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrower in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates (provided they shall agree to keep such information confidential in
accordance with the terms of this Section 12.8.); (b) as reasonably requested by
any bona fide Assignee, Participant or other transferee in connection with the
contemplated transfer of any Commitment or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings; (d) to the Agent’s or such Lender’s
independent auditors and other

 

- 89 -



--------------------------------------------------------------------------------

professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and while an Event of
Default exists, to any other Person, in connection with the exercise by the
Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon Borrower’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate.
Notwithstanding the foregoing, the Agent and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Agent or such Lender or in accordance with the regulatory compliance
policy of the Agent or such Lender. Further, notwithstanding anything to the
contrary set forth herein or in any other written or oral understanding or
agreement to which the parties hereto are parties or by which they are bound,
the parties hereto acknowledge and agree that (i) any obligations of
confidentiality contained herein and therein do not apply and have not applied
from the commencement of discussions between the parties to the tax treatment
and tax structure of the transactions contemplated by the Loan Documents (and
any related transactions or arrangements), and (ii) each party (and each of its
employees, representatives, or other agents) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by the Loan Documents and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure, all within the meaning of
Treasury Regulations Section 1.6011-4; provided, however, that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transactions contemplated by the Loan
Documents as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated by the Loan Documents; provided,
further, however, to the extent not inconsistent with the immediately preceding
clause (ii), the parties hereto do not intend anything contained in this
sentence to be a waiver of the privilege each has to maintain, in its sole
discretion, the confidentiality of a communication with its attorney or a
confidential communication with a federally authorized tax practitioner under
Section 7525 of the Internal Revenue Code relating to the transactions
contemplated by the Loan Documents.

 

Section 12.9. Indemnification.

 

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature (including, without limitation, amounts paid in settlement, court
costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12. or 4.1. or expressly excluded
from the coverage of such Sections 3.12. or 4.1.) incurred by an Indemnified
Party in

 

- 90 -



--------------------------------------------------------------------------------

connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Agent’s or any Lender’s entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this clause (viii) that constitute gross negligence or
willful misconduct; (ix) any civil penalty or fine assessed by OFAC against, and
all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Agent or any Lender as a
result of conduct of the Borrower, any other Loan Party or any Subsidiary that
violate a sanction enforced by OFAC; or (x) any violation or non-compliance by
the Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws.

 

(b) The Borrower’s indemnification obligations under this Section 12.9. shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9.

 

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

 

- 91 -



--------------------------------------------------------------------------------

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder together with reasonable costs of
collection actually incurred, including court costs and attorneys fees.

 

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

 

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

 

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

Section 12.10. Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders nor the Swingline Lender is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the Agent, the Lenders and the Swingline Lender are
entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2. and
12.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 12.4., shall continue in full force and effect and
shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

- 92 -



--------------------------------------------------------------------------------

Section 12.11. Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.12. GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13. Patriot Act.

 

Each Lender and the Agent hereby notify the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with such Act.

 

Section 12.14. Counterparts.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 12.15. Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 12.16. Limitation of Liability.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in

 

- 93 -



--------------------------------------------------------------------------------

any way related to, this Agreement or any of the other Loan Documents, or any of
the transactions contemplated by this Agreement or financed hereby.

 

Section 12.17. Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

 

Section 12.18. Construction.

 

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

 

Section 12.19. NO NOVATION.

 

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

[Signatures on Following Pages]

 

- 94 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

COMMERCIAL NET LEASE REALTY, INC.

By:        

Name:

       

Title:

   

 

STATE OF GEORGIA

 

COUNTY OF FULTON

 

BEFORE ME, a Notary Public in and for said County, personally appeared
                                , known to me to be a person who, as
                     of Commercial Net Lease Realty, Inc., the entity which
executed the foregoing Eighth Amended and Restated Credit Agreement, signed the
same, and acknowledged to me that he did so sign said instrument in the name and
upon behalf of said corporation as an officer of said corporation.

 

IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of December 13, 2005.

 

 

Notary Public

My Commission Expires:

[NOTARIAL SEAL]

 

[Signatures Continued on Next Page]

 

- 95 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, as a Lender and as Swingline
Lender

By:        

Name: Rex E. Rudy

   

Title: Director

Commitment Amount:

$34,000,000.00

Lending Office (all Types of Loans):

301 S. College Street, NC0172

Charlotte, North Carolina 28288

Attn: Rex E. Rudy

Telephone:       (704) 383-6506

Telecopy:         (704) 383-6205

 

[Signatures Continued on Next Page]

 

- 96 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:        

Name: Edwin S. Poole III

   

Title: Vice President

Commitment Amount:

$30,000,000.00

Lending Office (all Types of Loans):

733 Marquette Ave. 10th Floor

Minneapolis, MN 55402

Attn: David DeAngelis

Telephone:       (612) 667-4773

Telecopy:         (612) 316-1089

 

[Signatures Continued on Next Page]

 

- 97 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

AMSOUTH BANK

By:        

Name: John A. Koromilas

   

Title: Vice President

Commitment Amount:

$30,000,000.00

Lending Office (all Types of Loans):

111 N. Orange Avenue

Suite 1010

Orlando, Florida 32801

Attn: Aileen W. Leach

Telephone:       (407) 246-8923

Telecopy:         (407) 835-3015

 

[Signatures Continued on Next Page]

 

- 98 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

SUNTRUST BANK

By:        

Name: Blake K. Thompson

   

Title: Vice President

Commitment Amount:

$30,000,000.00

Lending Office (all Types of Loans):

8245 Boone Blvd.

Suite 820

Vienna, Virginia 22182

Attn: Connie A. Dores

Telephone:       (703) 902-9166

Telecopy:         (703) 902-9245

 

[Signatures Continued on Next Page]

 

- 99 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

BANK OF AMERICA, N.A.

By:            

Name:

   

   

Title:

    Commitment Amount:

$30,000,000.00

Lending Office (all Types of Loans):

901 Main Street

TX1-492-14-05

Dallas, Texas 75202

Attn: Kenneth Smith

Telephone:       (214) 209-0592

Telecopy:         (214) 290-9673

 

[Signatures Continued on Next Page]

 

- 100 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

COMERICA INC.

By:        

Name: Leslie A. Vogel

   

Title: Vice President

Commitment Amount:

$27,500,000.00

Lending Office (all Types of Loans):

500 Woodward Ave.

MC 3256

Detroit, Michigan 48226

Attn: Betsy Branson

Telephone:       (313) 222-5978

Telecopy:         (313) 222-3697

 

[Signatures Continued on Next Page]

 

- 101 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

PNC BANK, NATIONAL ASSOCIATION

By:        

Name: Ken Carl

   

Title: Vice President

Commitment Amount:

$27,500,000.00

Lending Office (all Types of Loans):

Firstside Center

500 First Avenue

Mailstop: P7-PFSC-04-Z

Pittsburgh, Pennsylvania 15219

Attn: April Atwater

Telephone:       (412) 762-4766

Telecopy:         (412) 768-4586

 

[Signatures Continued on Next Page]

 

- 102 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

BRANCH BANKING AND TRUST COMPANY

By:        

Name: Michael J. Miller

   

Title: Senior Vice President – Corporate Banking

Commitment Amount:

$20,000,000.00

Lending Office (all Types of Loans):

255 S. Orange Avenue

Suite 112

Orlando, FL 32801

Attn: Dianne Wallace

Telephone:       (407) 563-2831

Telecopy:         (407) 241-0304

 

[Signatures Continued on Next Page]

 

- 103 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

US BANK, NATIONAL ASSOCIATION

By:        

Name: Walter F. Whitt

   

Title: Vice President

Commitment Amount:

$20,000,000.00

Lending Office (all Types of Loans):

400 City Center

Oshkosh, WI 54901

Attn: Merle Malloy

Telephone:       (920) 237-7962

Telecopy:         (920) 237-7993

 

[Signatures Continued on Next Page]

 

- 104 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

CITICORP NORTH AMERICA, INC.

By:        

Name: Jeanne Craig

   

Title: Vice President

Commitment Amount:

$17,000,000.00

Lending Office (all Types of Loans):

2 Penns Way, Suite 100

New Castle, DE 19720

Attn: Jessica Zimmers

Telephone:       (302) 894-6052

Telecopy:         (212) 994-0849

 

[Signatures Continued on Next Page]

 

- 105 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

FIFTH THIRD BANK, a Michigan Banking Corporation

By:        

Name: John Marian

   

Title: Vice President

Commitment Amount:

$17,000,000.00

Lending Office (all Types of Loans):

5050 Kingsley Drvie

Cincinnati, Ohio 45227

Attn: Jannia Braun or Laurie Sebree

Telephone:       (513) 358-9485

Telecopy:         (513) 358-0221

 

[Signatures Continued on Next Page]

 

- 106 -



--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amended and Restated Credit Agreement dated as of

December 13, 2005 with Commercial Net Lease Realty, Inc.]

 

CHEVY CHASE BANK, FSB

By:            

Name:

   

   

Title:

    Commitment Amount:

$17,000,000.00

Lending Office (all Types of Loans):

7501 Wisconsin Ave.

12th Floor

Bethesda, Maryland 20814

Attn: J. Jordan O’Neill III

Telephone:       (240) 497-7733

Telecopy:         (240) 497-7714

 

- 107 -



--------------------------------------------------------------------------------

SCHEDULE 1.1.(A)



--------------------------------------------------------------------------------

SCHEDULE 1.1.(B)

 

List of Loan Parties

 

-



--------------------------------------------------------------------------------

SCHEDULE 6.1.(b)

 

Ownership Structure



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f)

 

Title to Properties



--------------------------------------------------------------------------------

SCHEDULE 6.1.(g)

 

Debt and Guaranties



--------------------------------------------------------------------------------

SCHEDULE 6.1.(h)

 

Litigation



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

 

Unencumbered Assets



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of ___________, 200_ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Eighth Amended and Restated
Credit Agreement dated as of December 13, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Commercial Net Lease Realty, Inc. (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Agent, and the other parties thereto;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Assignment.

 

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of                 , 200     (the “Assignment
Date”), the Assignor hereby irrevocably sells, transfers and assigns to the
Assignee, without recourse, a $                 interest (such interest being
the “Assigned Commitment”) in and to the Assignor’s Commitment and all of the
other rights and obligations of the Assignor under the Credit Agreement, such
Assignor’s Revolving Note and the other Loan Documents (representing
            % in respect of the aggregate amount of all Lenders’ Commitments),
including without limitation, a principal amount of outstanding Revolving Loans
equal to $             and all voting rights of the Assignor associated with the
Assigned Commitment, all rights to receive interest on such amount of Revolving
Loans and all commitment and other Fees with respect to the Assigned Commitment
and other rights of the Assignor under the Credit Agreement and the other Loan
Documents with respect to the Assigned Commitment, all as if the Assignee were
an original Lender under and signatory to the Credit Agreement having a
Commitment equal to the amount of the Assigned Commitment. The Assignee, subject
to the terms and conditions hereof, hereby assumes all obligations of the
Assignor with respect to the Assigned Commitment as if the Assignee were an
original Lender under and signatory to the Credit Agreement having a Commitment
equal to the Assigned Commitment, which obligations shall include, but shall not
be limited to, the obligation of the Assignor to make Revolving Loans to the
Borrower with

 

A-1



--------------------------------------------------------------------------------

respect to the Assigned Commitment, the obligation to pay the Agent amounts due
in respect of draws under Letters of Credit as required under Section 2.4.(i) of
the Credit Agreement and the obligation to indemnify the Agent as provided
therein (the foregoing enumerated obligations, together with all other similar
obligations more particularly set forth in the Credit Agreement and the other
Loan Documents, collectively, the “Assigned Obligations”). [In addition, the
Assignor hereby irrevocably sells, transfers and assigns to the Assignee,
without recourse, a $                 interest in and to the Assignor’s Bid Rate
Note, including without limitation, a principal amount of outstanding Bid Rate
Loans owing to the Assignor in an aggregate amount equal to $                ,
all rights to receive interest on such amount of Bid Rate Loans and other rights
of the Assignor under the Credit Agreement and the other Loan Documents with
respect to such Bid Rate Loans, all as if the Assignee had originally made such
amount of Bid Rate Loans to the Borrower. The obligations assigned pursuant to
the immediately preceding sentence shall constitute Assigned Obligations
hereunder.] The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.

 

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Agent, the Assignor, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI. of the Credit Agreement. Not in limitation of the
foregoing, the Assignee acknowledges and agrees that, except as set forth in
Section 4 below, the Assignor is making no representations or warranties with
respect to, and the Assignee hereby releases and discharges the Assignor for any
responsibility or liability for: (i) the present or future solvency or financial
condition of the Borrower, any Subsidiary or any other Loan Party, (ii) any
representations, warranties, statements or information made or furnished by the
Borrower, any Subsidiary or any other Loan Party in connection with the Credit
Agreement or otherwise, (iii) the validity, efficacy, sufficiency, or
enforceability of the Credit Agreement, any other Loan Document or any other
document or instrument executed in connection therewith, or the collectibility
of the Assigned Obligations, (iv) the perfection, priority or validity of any
Lien with respect to any collateral at any time securing the Obligations or the
Assigned Obligations under the Notes or the Credit Agreement and (v) the
performance or failure to perform by the Borrower or any other Loan Party of any
obligation under the Credit Agreement or any other Loan Document to which it is
a party. Further, the Assignee acknowledges that it has, independently and
without reliance upon the Agent, or on any affiliate or subsidiary thereof, the
Assignor or any other Lender and based on the financial statements supplied by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit and legal analysis and decision to become a
Lender under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Loan Documents or pursuant to any
other obligation. Except as expressly provided in the Credit Agreement, the
Agent shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide the Assignee with any credit or other information
with respect to the Borrower or any other Loan Party or to notify the Assignee
of any Default or Event of Default. The Assignee has not relied on the Agent as
to any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.

 

A-2



--------------------------------------------------------------------------------

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $                 representing (i) the
aggregate principal amount outstanding of the Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby plus
(ii) the aggregate amount of payments previously made by Assignor under
Section 2.4.(j) of the Credit Agreement which have not been repaid and which are
being assigned hereby.

 

Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

 

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement [and the outstanding principal balance of Bid Rate
Loans owing to the Assignor] (without reduction by any assignments thereof which
have not yet become effective), equal to $                 [and
$                , respectively], and that the Assignor is not in default of its
obligations under the Credit Agreement; and (ii) the outstanding balance of
Revolving Loans owing to the Assignor (without reduction by any assignments
thereof which have not yet become effective) is $                ; and (b) it is
the legal and beneficial owner of the Assigned Commitment which is free and
clear of any adverse claim created by the Assignor.

 

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Agent by the terms thereof together with
such powers as are reasonably incidental thereto; and (d) agrees that, if not
already a Lender and to the extent of the Assigned Commitment, it will become a
party to and shall be bound by the Credit Agreement and the other Loan Documents
to which the other Lenders are a party on the Assignment Date and will perform
in accordance therewith all of the obligations which are required to be
performed by it as a Lender.

 

Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Revolving Note [and Bid Rate Note]. Upon such acknowledgment and
recording, from and after the Assignment Date, the Agent shall make all payments
in respect of the interest assigned hereby (including payments of principal,
interest, Fees and other amounts) to the Assignee. The

 

A-3



--------------------------------------------------------------------------------

Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement for periods prior to the Assignment Date directly between
themselves.

 

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:

 

Notice Address:                                 Telephone No.:            
Telecopy No.:         Lending Office:                                 Telephone
No.:             Telecopy No.:        

 

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

 

____________________________________

____________________________________

 

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5.(d) of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof. Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 12.10.
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.

 

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

A-4



--------------------------------------------------------------------------------

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

 

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

 

[Include this Section only if Borrower’s consent is required under
Section 12.5.(d) Section 17. Agreements of the Borrower. The Borrower hereby
agrees that the Assignee shall be a Lender under the Credit Agreement having a
Commitment equal to the Assigned Commitment. The Borrower agrees that the
Assignee shall have all of the rights and remedies of a Lender under the Credit
Agreement and the other Loan Documents as if the Assignee were an original
Lender under and signatory to the Credit Agreement, including, but not limited
to, the right of a Lender to receive payments of principal and interest with
respect to the Assigned Obligations, and to the Revolving Loans made by the
Lenders after the date hereof and to receive the commitment and other Fees
payable to the Lenders as provided in the Credit Agreement. Further, the
Assignee shall be entitled to the indemnification provisions from the Borrower
in favor of the Lenders as provided in the Credit Agreement and the other Loan
Documents. The Borrower further agrees, upon the execution and delivery of this
Agreement, to execute in favor of the Assignee, and if applicable the Assignor,
Notes as required by Section 12.5.(d) of the Credit Agreement. Upon receipt by
the Assignor of the amounts due the Assignor under Section 2, the Assignor
agrees to surrender to the Borrower such Assignor’s Notes.]

 

[Signatures on Following Pages]

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

ASSIGNOR:

[NAME OF ASSIGNOR]

By:

           

Name:

       

Title:

   

ASSIGNEE:

[NAME OF ASSIGNEE]

By:

           

Name:

       

Title:

   

 

Accepted as of the date first written above.

 

AGENT:

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent

By:

           

Name:

       

Title:

   

 

[Signatures Continued on Following Page]

 

A-6



--------------------------------------------------------------------------------

[Include signature of the Borrower only if required under Section 12.5.(d) of
the Credit Agreement]

Agreed and consented to as of the date first written above.

BORROWER:

COMMERCIAL NET LEASE REALTY, INC.

By:

           

Name:

       

Title:

   

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF DESIGNATION AGREEMENT

 

THIS DESIGNATION AGREEMENT dated as of                     , 200     (the
“Agreement”) by and among                                                   (the
“Lender”),                                                       (the
“Designated Lender”) and Wachovia Bank, National Association, as Agent (the
“Agent”).

 

WHEREAS, the Lender is a Lender under that certain Eighth Amended and Restated
Credit Agreement dated as of December 13, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Commercial Net Lease Realty, Inc. (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Agent, and the other parties thereto;

 

WHEREAS, pursuant to Section 12.5.(e), the Lender desires to designate the
Designated Lender as its “Designated Lender” under and as defined in the Credit
Agreement; and

 

WHEREAS, the Agent consents to such designation on the terms and conditions set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Lender hereby designates the Designated Lender, and the Designated Lender
hereby accepts such designation, to have a right to make Bid Rate Loans on
behalf of the Lender pursuant to Section 2.2. of the Credit Agreement. Any
assignment by the Lender to the Designated Lender of rights to make a Bid Rate
Loan shall only be effective at the time such Bid Rate Loan is funded by the
Designated Lender. The Designated Lender, subject to the terms and conditions
hereof, hereby agrees to make such accepted Bid Rate Loans and to perform such
other obligations as may be required of it as a Designated Lender under the
Credit Agreement.

 

Section 2. Lender Not Discharged. Notwithstanding the designation of the
Designated Lender hereunder, the Lender shall be and remain obligated to the
Borrower, the Agent and the Lenders for each and every of the obligations of the
Lender and its related Designated Lender with respect to the Credit Agreement
and the other Loan Documents, including, without limitation, any indemnification
obligations under Section 11.7. of the Credit Agreement and any sums otherwise
payable to the Borrower or the Agent by the Designated Lender.

 

Section 3. No Representations by Lender. The Lender makes no representation or
warranty and, except as set forth in Section 8 below, assumes no responsibility
pursuant to this Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document

 

B-1



--------------------------------------------------------------------------------

furnished pursuant thereto and (b) the financial condition of the Borrower, any
Subsidiary or any other Loan Party or the performance or observance by the
Borrower or any other Loan Party of any of its respective obligations under any
Loan Document to which it is a party or any other instrument or document
furnished pursuant thereto.

 

Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Agent, the Lender, and the other Lenders all of
the representations, warranties and covenants of a Lender under Article XI. of
the Credit Agreement. Not in limitation of the foregoing, the Designated Lender
(a) represents and warrants that it (i) is legally authorized to enter into this
Agreement; (ii) is an “accredited investor” (as such term is used in Regulation
D of the Securities Act) and (iii) meets the requirements of a “Designated
Lender” contained in the definition of such term contained in the Credit
Agreement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
thereto and such other documents and information (including without limitation
the Loan Documents) as it has deemed appropriate to make its own credit and
legal analysis and decision to enter into this Agreement; (c) confirms that it
has, independently and without reliance upon the Agent, or on any affiliate
thereof, the Lender or any other Lender and based on such financial statements
and such other documents and information, made its own credit analysis and
decision to become a Designated Lender under the Credit Agreement; (d) appoints
and authorizes the Agent to take such action as contractual representative on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Agent by the terms thereof together with such powers as are reasonably
incidental thereto; and (e) agrees that it will become a party to and shall be
bound by the Credit Agreement, the other Loan Documents to which the other
Lenders are a party on the Effective Date (as defined below) and will perform in
accordance therewith all of the obligations which are required to be performed
by it as a Designated Lender. The Designated Lender also acknowledges that it
will, independently and without reliance upon the Agent, the Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Designated Lender acknowledges and agrees that except as
expressly required under the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Designated Lender with any credit or other information with respect to the
Borrower, any Subsidiary or any other Loan Party or to notify the Designated
Lender of any Default or Event of Default.

 

Section 5. Appointment of Lender as Attorney-In-Fact. The Designated Lender
hereby appoints the Lender as the Designated Lender’s agent and
attorney-in-fact, and grants to the Lender an irrevocable power of attorney, to
receive any and all payments to be made for the benefit of the Designated Lender
under the Credit Agreement, to deliver and receive all notices and other
communications under the Credit Agreement and other Loan Documents and to
exercise on the Designated Lender’s behalf all rights to vote and to grant and
make approvals, waivers, consents of amendments to or under the Credit Agreement
or other Loan Documents. Any document executed by the Lender on the Designated
Lender’s behalf in connection with the Credit Agreement or other Loan Documents
shall be binding on the Designated Lender. Each

 

B-2



--------------------------------------------------------------------------------

Borrower, each Agent and each of the Lenders may rely on and are beneficiaries
of the preceding provisions.

 

Section 6. Acceptance by the Agent. Following the execution of this Agreement by
the Lender and the Designated Lender, the Lender will (i) deliver to the Agent a
duly executed original of this Agreement for acceptance by the Agent and
(ii) pay to the Agent the fee, if any, payable under the applicable provisions
of the Credit Agreement whereupon this Agreement shall become effective as of
the date of such acceptance or such other date as may be specified on the
signature page hereof (the “Effective Date”).

 

Section 7. Effect of Designation. Upon such acceptance and recording by the
Agent, as of the Effective Date, the Designated Lender shall be a party to the
Credit Agreement with a right to make Bid Rate Loans as a Lender pursuant to
Section 2.2. of the Credit Agreement and the rights and obligations of a Lender
related thereto; provided, however, that the Designated Lender shall not be
required to make payments with respect to such obligations except to the extent
of excess cash flow of the Designated Lender which is not otherwise required to
repay obligations of the Designated Lender which are then due and payable.
Notwithstanding the foregoing, the Lender, as agent for the Designated Lender,
shall be and remain obligated to the Borrowers, the Agent and the Lenders for
each and every of the obligations of the Designated Lender and the Lender with
respect to the Credit Agreement.

 

Section 8. Indemnification of Designated Lender. The Lender unconditionally
agrees to pay or reimburse the Designated Lender and save the Designated Lender
harmless against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed or asserted by any of the parties to the
Loan Documents against the Designated Lender, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Designated Lender hereunder or thereunder,
provided that the Lender shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements if the same results from the Designated
Lender’s gross negligence or willful misconduct.

 

Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

 

Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.

 

B-3



--------------------------------------------------------------------------------

Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

 

EFFECTIVE DATE:                                              

LENDER:

[NAME OF LENDER]

By:

           

Name:

       

Title:

   

DESIGNATED LENDER:

[NAME OF DESIGNATED LENDER]

By:

           

Name:

       

Title:

   

 

Accepted as of the date first written above.

AGENT:

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent

By:

           

Name:

       

Title:

   

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                        , 200  

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 S. College St., NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

 

Ladies and Gentlemen:

 

Reference is made to that certain Eighth Amended and Restated Credit Agreement
dated as of December 13, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Commercial Net
Lease Realty, Inc. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $                                .

 

  2. The Borrower requests that such Revolving Loans be made available to the
Borrower on                     , 200    .

 

  3. The Borrower hereby requests that the requested Revolving Loans all be of
the following Type:

 

[Check one box only]

 

  ¨ Base Rate Loans

 

  ¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

     ¨      1 week        ¨      1 month        ¨      2 months        ¨      3
months

 

  4. The proceeds of this borrowing of Revolving Loans will be used for the
following purpose:                                         
                                        
                                        
                                                                 

                                                                               
                                        
                                                                   .

 

C-1



--------------------------------------------------------------------------------

  5. The Borrower requests that the proceeds of this borrowing of Revolving
Loans be made available to the Borrower by
                                        
                                        .

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties were true and
accurate on and as of such earlier date). In addition, the Borrower certifies to
the Agent and the Lenders that all conditions to the making of the requested
Revolving Loans contained in Article V. of the Credit Agreement will have been
satisfied at the time such Revolving Loans are made.

 

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

COMMERCIAL NET LEASE REALTY, INC.

By:

           

Name:

       

Title:

   

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                        , 200  

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 S. College St., NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

 

Ladies and Gentlemen:

 

Reference is made to that certain Eighth Amended and Restated Credit Agreement
dated as of December 13, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Commercial Net
Lease Realty, Inc. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

  1. The proposed date of such Continuation is                     , 200    .

 

  2. The aggregate principal amount of Loans subject to the requested
Continuation is $                                         and was originally
borrowed by the Borrower on                     , 200    .

 

  3. The portion of such principal amount subject to such Continuation is
$                                        .

 

  4. The current Interest Period for each of the Loans subject to such
Continuation ends on                             , 200    .

 

  5. The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 

[Check one box only]

     ¨      1 week        ¨      1 month        ¨      2 months        ¨      3
months

 

D-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

COMMERCIAL NET LEASE REALTY, INC.

By:

           

Name:

       

Title:

   

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                        , 200  

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 S. College St., NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

 

Ladies and Gentlemen:

 

Reference is made to that certain Eighth Amended and Restated Credit Agreement
dated as of December 13, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Commercial Net
Lease Realty, Inc. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

 

  1. The proposed date of such Conversion is                         , 200    .

 

  2. The Loans to be Converted pursuant hereto are currently:

 

[Check one box only]

     ¨      Base Rate Loans        ¨      LIBOR Loans, each with an initial
Interest Period for a duration of:

 

  3. The aggregate principal amount of Loans subject to the requested Conversion
is $                                                      and was originally
borrowed by the Borrower on                     , 200    .

 

  4. The portion of such principal amount subject to such Conversion is
$                                             .

 

E-1



--------------------------------------------------------------------------------

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

 

[Check one box only]

 

  ¨ Base Rate Loans

 

  ¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

     ¨      1 week        ¨      1 month        ¨      2 months        ¨      3
months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with a
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and accurate on and as of such earlier
date).

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

COMMERCIAL NET LEASE REALTY, INC.

By:

           

Name:

       

Title:

   

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                        , 200    

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 S. College St., NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

 

Ladies and Gentlemen:

 

Reference is made to that certain Eighth Amended and Restated Credit Agreement
dated as of December 13, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Commercial Net
Lease Realty, Inc. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.3.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $                                    .

 

  2. The Borrower requests that such Swingline Loan be made available to the
Borrower on                         , 200    .

 

  3. The proceeds of this Swingline Loan will be used for the following purpose:
                                        
                                                                             

                                                                               
                                      .

 

  4. The Borrower requests that the proceeds of such Swingline Loan be made
available to the Borrower by                                         
                    .

 

The Borrower hereby certifies to the Agent, the Swingline Lender and the Lenders
that as of the date hereof, as of the date of the making of the requested
Swingline Loan, and after making such Swingline Loan, (a) no Default or Event of
Default exists or will exist, and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date). In
addition, the Borrower certifies to the Agent and the Lenders that all
conditions to the making of the requested Swingline Loan contained in

 

F-1



--------------------------------------------------------------------------------

Article V. of the Credit Agreement will have been satisfied at the time such
Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

COMMERCIAL NET LEASE REALTY, INC.

By:

           

Name:

       

Title:

   

 

F-2



--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM OF SWINGLINE NOTE

 

$20,000,000

   December 13, 2005

 

FOR VALUE RECEIVED, the undersigned, COMMERCIAL NET LEASE REALTY, INC., a
corporation formed under the laws of the State of Maryland (the “Borrower”),
hereby promises to pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Swingline Lender”) to its address at One Wachovia Center, 301 South College
Street, Charlotte, North Carolina 28288, or at such other address as may be
specified in writing by the Swingline Lender to the Borrower, the principal sum
of TWENTY MILLION AND NO/100 DOLLARS ($20,000,000) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement), on the dates and
in the principal amounts provided in the Credit Agreement, and to pay interest
on the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Note is the Swingline Note referred to in the Eighth Amended and Restated
Credit Agreement dated as of December 13, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent, and the other parties thereto, and evidences Swingline
Loans made to the Borrower thereunder. Terms used but not otherwise defined in
this Note have the respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF FLORIDA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

G-1



--------------------------------------------------------------------------------

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

COMMERCIAL NET LEASE REALTY, INC.

By:            

Name:

   

   

Title:

   

 

STATE OF GEORGIA

 

COUNTY OF FULTON

 

BEFORE ME, a Notary Public in and for said County, personally appeared
                                , known to me to be a person who, as
                     of Commercial Net Lease Realty, Inc., the entity which
executed the foregoing Swingline Note, signed the same, and acknowledged to me
that he did so sign said instrument in the name and upon behalf of said
corporation as an officer of said corporation.

 

IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of December 13, 2005.

 

 

Notary Public

My Commission Expires:

[NOTARIAL SEAL]

 

G-2



--------------------------------------------------------------------------------

 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

--------------------------------------------------------------------------------

   Principal
Amount of
Loan


--------------------------------------------------------------------------------

   Amount Paid
or Prepaid


--------------------------------------------------------------------------------

   Unpaid
Principal
Amount


--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

 

G-3



--------------------------------------------------------------------------------

 

EXHIBIT H

 

FORM OF BID RATE QUOTE REQUEST

 

                    , 200  

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 S. College St., NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

 

Ladies and Gentlemen:

 

Reference is made to that certain Eighth Amended and Restated Credit Agreement
dated as of December 13, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Commercial Net
Lease Realty, Inc. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

  1. The Borrower hereby requests Bid Rate Quotes for the following proposed Bid
Rate Borrowings:

 

Borrowing Date

--------------------------------------------------------------------------------

   Amount1


--------------------------------------------------------------------------------

   Type2


--------------------------------------------------------------------------------

   Interest Period3


--------------------------------------------------------------------------------

                    , 200  

   $                        __________                 days

 

  2. Borrower’s Credit Rating, as applicable, as of the date hereof is:

 

  S&P                     

  Moody’s                     

--------------------------------------------------------------------------------

1 Minimum amount of $10,000,000 or larger multiple of $1,000,000.

 

2 Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).

 

3 30, 60 or 90 days after the borrowing date and must end on a Business Day.

 

H-1



--------------------------------------------------------------------------------

  3. The proceeds of this Bid Rate borrowing will be used for the following
purpose:

 

________________________________________________________________

 

________________________________________________________________.

 

  4. After giving effect to the Bid Rate Borrowing requested herein, the total
amount of Bid Rate Loans outstanding shall be $                        .1

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the date of the making of the requested Bid Rate Loans, and after
making such Bid Rate Loans, (a) no Default or Event of Default exists or will
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties were true and
accurate on and as of such earlier date). In addition, the Borrower certifies to
the Agent and the Lenders that all conditions to the making of the requested Bid
Rate Loans contained in Article V. of the Credit Agreement will have been
satisfied at the time such Bid Rate Loans are made.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.

 

COMMERCIAL NET LEASE REALTY, INC.

By:            

Name:

   

   

Title:

   

 

--------------------------------------------------------------------------------

1 Must not be in excess of one-half of the aggregate amount of all existing
Commitments.

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF BID RATE QUOTE

 

                    , 200  

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 S. College St., NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

 

Ladies and Gentlemen:

 

Reference is made to that certain Eighth Amended and Restated Credit Agreement
dated as of December 13, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Commercial Net
Lease Realty, Inc. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

In response to Borrower’s Bid Rate Quote Request dated                     ,
200  , the undersigned hereby makes the following Bid Rate Quote(s) on the
following terms:

 

  1. Quoting Lender:                                                          

 

  2. Person to contact at quoting Lender:
                                                         

 

  3. The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

 

Borrowing Date

--------------------------------------------------------------------------------

   Amount1


--------------------------------------------------------------------------------

   Type2


--------------------------------------------------------------------------------

   Interest Period3


--------------------------------------------------------------------------------

   Bid Rate


--------------------------------------------------------------------------------

                    ,200  

   $_____________    __________    ______days    ______%

                    ,200  

   $_____________    __________    ______days    ______%

                    ,200  

   $_____________    __________    ______days    ______%

--------------------------------------------------------------------------------

1 Minimum amount of $10,000,000 or larger multiple of $1,000,000.

 

2 Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).

 

3 30, 60 or 90 days after the borrowing date and must end on a Business Day.

 

I-1



--------------------------------------------------------------------------------

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

 

  [Name of Quoting Lender] By:            

Name:

   

   

Title:

   

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

 

FORM OF BID RATE QUOTE ACCEPTANCE

 

                    , 200  

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 S. College St., NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

 

Ladies and Gentlemen:

 

Reference is made to that certain Eighth Amended and Restated Credit Agreement
dated as of December 13, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Commercial Net
Lease Realty, Inc. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on                     , 200_:

 

Quote Date

--------------------------------------------------------------------------------

   Quoting Lender


--------------------------------------------------------------------------------

   Amount Accepted


--------------------------------------------------------------------------------

                    ,200  

   __________    $___________

                    ,200  

   __________    $___________

                    ,200  

   __________    $___________

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the date of the making of the requested Bid Rate Loans, and after
making such Bid Rate Loans, (a) no Default or Event of Default exists or will
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties were true and
accurate on and as of such earlier date). In addition, the Borrower certifies to
the Agent and the Lenders that all conditions to the making of the requested Bid
Rate Loans contained in Article V. of the Credit Agreement will have been
satisfied at the time such Bid Rate Loans are made.

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.

 

COMMERCIAL NET LEASE REALTY, INC.

By:            

Name:

   

   

Title:

   

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

 

FORM OF REVOLVING NOTE

 

$                    

                       , 200  

 

FOR VALUE RECEIVED, the undersigned, COMMERCIAL NET LEASE REALTY, INC., a
corporation formed under the laws of the State of Maryland (the “Borrower”),
hereby promises to pay to the order of                      (the “Lender”), in
care of Wachovia Bank, National Association, as Agent (the “Agent”) to Wachovia
Bank, National Association, One Wachovia Center, 301 South College Street,
Charlotte, North Carolina 28288, or at such other address as may be specified in
writing by the Agent to the Borrower, the principal sum of ________________ AND
____/100 DOLLARS ($____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Revolving Loans made by the Lender to the
Borrower under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

 

This Note is one of the Revolving Notes referred to in the Eighth Amended and
Restated Credit Agreement dated as of December 13, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

 

K-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF FLORIDA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

COMMERCIAL NET LEASE REALTY, INC.

By:            

Name:

   

   

Title:

   

 

STATE OF GEORGIA

 

COUNTY OF FULTON

 

BEFORE ME, a Notary Public in and for said County, personally appeared
                                , known to me to be a person who, as
                     of Commercial Net Lease Realty, Inc., the entity which
executed the foregoing Revolving Note, signed the same, and acknowledged to me
that he did so sign said instrument in the name and upon behalf of said
corporation as an officer of said corporation.

 

IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of                     , 200  .

 

 

Notary Public

My Commission Expires:

[NOTARIAL SEAL]

 

K- 2



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of

Loan

--------------------------------------------------------------------------------

  

Principal
Amount of

Loan

--------------------------------------------------------------------------------

  

Interest

Rate

--------------------------------------------------------------------------------

  

Maturity

Date of

Loan

--------------------------------------------------------------------------------

  

Amount

Paid or

Prepaid

--------------------------------------------------------------------------------

  

Unpaid

Principal

Amount

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L

 

FORM OF BID RATE NOTE

 

                    , 200  

 

FOR VALUE RECEIVED, the undersigned, COMMERCIAL NET LEASE REALTY, INC., a
corporation formed under the laws of the State of Maryland (the “Borrower”),
hereby promises to pay to the order of ________________ (the “Lender”), in care
of Wachovia Bank, National Association, as Agent (the “Agent”) to Wachovia Bank,
National Association, One Wachovia Center, 301 South College Street, Charlotte,
North Carolina 28288, or at such other address as may be specified in writing by
the Agent to the Borrower, the aggregate unpaid principal amount of Bid Rate
Loans made by the Lender to the Borrower under the Credit Agreement, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Bid Rate Loan, at such
office at the rates and on the dates provided in the Credit Agreement.

 

The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Bid Rate Loans made by the Lender.

 

This Note is one of the Bid Rate Notes referred to in the Eighth Amended and
Restated Credit Agreement dated as of December 13, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the other
parties thereto, and evidences Bid Rate Loans made by the Lender thereunder.
Terms used but not otherwise defined in this Note have the respective meanings
assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF FLORIDA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

L-1



--------------------------------------------------------------------------------

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.

 

COMMERCIAL NET LEASE REALTY, INC.

By:            

Name:

   

   

Title:

   

 

STATE OF GEORGIA

 

COUNTY OF FULTON

 

BEFORE ME, a Notary Public in and for said County, personally appeared
                                , known to me to be a person who, as
                     of Commercial Net Lease Realty, Inc., the entity which
executed the foregoing Bid Rate Note, signed the same, and acknowledged to me
that he did so sign said instrument in the name and upon behalf of said
corporation as an officer of said corporation.

 

IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of                     , 200  .

 

 

Notary Public

My Commission Expires:

[NOTARIAL SEAL]

 

L-2



--------------------------------------------------------------------------------

SCHEDULE OF BID RATE LOANS

 

This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of

Loan

--------------------------------------------------------------------------------

  

Principal
Amount of

Loan

--------------------------------------------------------------------------------

  

Interest

Rate

--------------------------------------------------------------------------------

  

Maturity

Date of

Loan

--------------------------------------------------------------------------------

  

Amount

Paid or

Prepaid

--------------------------------------------------------------------------------

  

Unpaid

Principal

Amount

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M

 

FORM OF OPINION OF COUNSEL

 

[To be Attached]

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

 

FORM OF COMPLIANCE CERTIFICATE

 

                    , 200  

 

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 S. College St., NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

 

Each of the Lenders Party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Eighth Amended and Restated Credit Agreement
dated as of December 13, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Commercial Net
Lease Realty, Inc. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank,
National Association, as Agent (the “Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

 

(1) The undersigned is the                                          of the
Borrower.

 

(2) The undersigned has examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

 

(3) No Default or Event of Default exists [if such is not the case, specify such
Default or Event of Default and its nature, when it occurred and whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure].

 

(4) The representations and warranties made or deemed made by the Borrower and
the other Loan Parties in the Loan Documents to which any is a party, are true
and correct in all material respects on and as of the date hereof except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date).

 

N-1



--------------------------------------------------------------------------------

(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1., 9.2. and 9.4. of the Credit
Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

Name:

   

Title:

   

 

N-2



--------------------------------------------------------------------------------

Schedule 1

 

[Calculations to be Attached]

 

N-3



--------------------------------------------------------------------------------

EXHIBIT O

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of December 13, 2005, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of (a) WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Eighth Amended and Restated Credit Agreement dated as of
December 13, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Commercial Net Lease Realty,
Inc. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the other
parties thereto, and (b) the Lenders and the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Swingline Lender through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Swingline
Lender or the Agent under or in connection with the Credit Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Revolving Loans, Bid Rate Loans, Swingline Loans and the
Reimbursement Obligations, and the payment

 

O-1



--------------------------------------------------------------------------------

of all interest, Fees, charges, attorneys’ fees and other amounts payable to any
Lender or the Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations.

 

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders, the Swingline Lender or the Agent
shall be obligated or required before enforcing this Guaranty against any
Guarantor: (a) to pursue any right or remedy any of them may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders, the
Swingline Lender or the Agent which may secure any of the Guarantied
Obligations.

 

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Lenders or the Swingline Lender with respect thereto. The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

 

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

 

O-2



--------------------------------------------------------------------------------

(c) any furnishing to the Agent, the Lenders or the Swingline Lender of any
security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Obligations;

 

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

 

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

 

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;

 

(h) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Agent, the
Lenders or the Swingline Lender, regardless of what liabilities of the Borrower
remain unpaid;

 

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

 

(j) any defense, set off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
the Borrower, any other Loan Party or any other Person against the Agent or any
Lender;

 

(k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

 

(l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

 

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

 

Section 4. Action with Respect to Guarantied Obligations. The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions

 

O-3



--------------------------------------------------------------------------------

described in Section 3 and may otherwise: (a) amend, modify, alter or supplement
the terms of any of the Guarantied Obligations, including, but not limited to,
extending or shortening the time of payment of any of the Guarantied Obligations
or changing the interest rate that may accrue on any of the Guarantied
Obligations; (b) amend, modify, alter or supplement the Credit Agreement or any
other Loan Document; (c) sell, exchange, release or otherwise deal with all, or
any part, of any collateral securing any of the Obligations; (d) release any
other Loan Party or other Person liable in any manner for the payment or
collection of the Guarantied Obligations; (e) exercise, or refrain from
exercising, any rights against the Borrower, any other Guarantor or any other
Person; and (f) apply any sum, by whomsoever paid or however realized, to the
Guarantied Obligations in such order as the Lenders shall elect.

 

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent, the Lenders and the Swingline Lender all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.

 

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

 

Section 8. Inability to Accelerate Loan. If the Agent, the Swingline Lender
and/or the Lenders are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Agent, the Swingline Lender and/or the
Lenders shall be entitled to receive from each Guarantor, upon demand therefor,
the sums which otherwise would have been due had such demand or acceleration
occurred.

 

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Agent, any Lender or the Swingline Lender for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Agent, such Lender or the Swingline Lender repays all or
part of said amount by reason of (a) any judgment, decree or order of any court
or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Agent, such Lender or the Swingline
Lender with any such claimant (including the Borrower or a trustee in bankruptcy
for the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent, such Lender or the Swingline Lender for the amounts so repaid or
recovered to the same

 

O-4



--------------------------------------------------------------------------------

extent as if such amount had never originally been paid to the Agent, such
Lender or the Swingline Lender.

 

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent, the
Lenders and the Swingline Lender and shall forthwith pay such amount to the
Agent to be credited and applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or to
be held by the Agent as collateral security for any Guarantied Obligations
existing.

 

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent, the Lenders and
the Swingline Lender such additional amount as will result in the receipt by the
Agent, the Lenders and the Swingline Lender of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent, each Lender and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender, or any
affiliate of the Agent or such Lender, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent, the Lenders and the Swingline Lender that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior

 

O-5



--------------------------------------------------------------------------------

Claims”) shall be subordinate and junior in right of payment to all Guarantied
Obligations. If an Event of Default shall exist, then no Guarantor shall accept
any direct or indirect payment (in cash, property or securities, by setoff or
otherwise) from the Borrower on account of or in any manner in respect of any
Junior Claim until all of the Guarantied Obligations have been indefeasibly paid
in full.

 

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent,
the Lenders and the Swingline Lender that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent, the Lenders and the
Swingline Lender) to be avoidable or unenforceable against such Guarantor in
such Proceeding as a result of Applicable Law, including without limitation,
(a) Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent, the Lenders and the
Swingline Lender) shall be determined in any such Proceeding are referred to as
the “Avoidance Provisions”. Accordingly, to the extent that the obligations of
any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent,
the Lenders and the Swingline Lender), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Agent, the Lenders and the Swingline Lender hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent, the
Lenders and the Swingline Lender that would not otherwise be available to such
Person under the Avoidance Provisions.

 

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agent, the Lenders or the Swingline Lender shall have any duty whatsoever to
advise any Guarantor of information regarding such circumstances or risks.

 

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

O-6



--------------------------------------------------------------------------------

SECTION 17. WAIVER OF JURY TRIAL.

 

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY
OF THE LENDERS OF ANY KIND OR NATURE.

 

(b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN NORTH CAROLINA OR, AT THE OPTION OF THE AGENT,
ANY STATE COURT LOCATED IN CHARLOTTE, NORTH CAROLINA, SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY,
THE LOANS, THE LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18. Loan Accounts. The Agent, each Lender and the Swingline Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or

 

O-7



--------------------------------------------------------------------------------

otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of the amounts and other matters set forth herein, absent manifest
error. The failure of the Agent, any Lender or the Swingline Lender to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent,
any Lender or the Swingline Lender in the exercise of any right or remedy it may
have against any Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by the Agent, any Lender or the
Swingline Lender of any such right or remedy shall preclude any other or further
exercise thereof or the exercise of any other such right or remedy.

 

Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

Section 21. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders and the Swingline Lender may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Each Guarantor hereby consents to the delivery by the Agent or any
Lender to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.

 

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

 

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

O-8



--------------------------------------------------------------------------------

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender or the Swingline Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

 

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

 

Section 28. Limitation of Liability. Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29. Definitions. (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent

 

O-9



--------------------------------------------------------------------------------

to, approval of or acquiescence in any of the foregoing; or (x) any corporate
action shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.

 

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 

O-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTORS]

By:            

Name:

   

   

Title:

   

Address for Notices:

c/o Commercial Net Lease Realty, Inc.

450 S. Orange Avenue, Suite 900

Orlando, Florida 32801

Attn: Kevin B. Habicht

Telephone:       (407) 265-7348

Telecopy:         (407) 650-1044

 

O-11



--------------------------------------------------------------------------------

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of ____________, 200__, executed and delivered
by ______________________, a _____________ (the “New Guarantor”), in favor of
(a) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”)
for the Lenders under that certain Eighth Amended and Restated Credit Agreement
dated as of December 13, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Commercial Net
Lease Realty, Inc. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), the Agent, and
the other parties thereto, and (b) the Lenders and the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent, the
Lenders and the Swingline Lender through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders and the Swingline Lender continuing to make
such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of December 13, 2005 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Agent, the Lenders and the Swingline Lender and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:

 

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

O-12



--------------------------------------------------------------------------------

(b) makes to the Agent, the Lenders and the Swingline Lender as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty and agrees to be bound by each of the covenants contained in Section 6
of the Guaranty; and

 

(c) consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

O-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR]

By:            

Name:

   

   

Title:

   

Address for Notices:

c/o Commercial Net Lease Realty, Inc.

450 S. Orange Avenue, Suite 900

Orlando, Florida 32801

Attn: Kevin B. Habicht

Telephone:       (407) 265-7348

Telecopy:         (407) 650-1044

 

Accepted:

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent

By:        

Name:

       

Title:

   

 

O-14